             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 1 of 54




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC1,                              Chapter 11
                                                           Case No. 19- 03908
            Debtors.                                       Hon. John T. Gregg
_________________________________________)                 (Jointly Administered)

                          FOURTH AMENDED
                 DEBTORS’ JOINT PLAN OF LIQUIDATION



Prepared By:

 STEINBERG SHAPIRO & CLARK                     Robert N. Bassel (P 48420)
 Mark H. Shapiro (P43134)                      Attorney for Debtor
 Attorney for Debtor                           P.O. Box T
 25925 Telegraph Road, Suite 203               Clinton, MI 49236
 Southfield, MI 48033                          (248) 677-1234
 248-352-4700                                  bbassel@gmail.com
 shapiro@steinbergshapiro.com




        The Debtors in these jointly administered proceedings are: Chhatrala Grand
         1

Rapids, LLC, and Bhogal Enterprises, LLC, Case No. 19-3909-jtg



                                           1
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 2 of 54




      CHHATRALA GRAND RAPIDS, LLC and BHOGAL ENTERPRISES,
LLC (the “Debtors”) hereby propose this Plan for the resolution of the Claims
against, and Interests in, the Debtors, pursuant to, inter alia, Chapter 11 of the
Bankruptcy Code and Rule 3016 of the Bankruptcy Rules.

     THE DISCLOSURE STATEMENT FILED AND SERVED CONCURRENTLY
HEREWITH HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT ON A
FINAL BASIS UNDER SECTION 1125(b) OF THE BANKRUPTCY CODE AS
CONTAINING ADEQUATE INFORMATION IN CONNECTION WITH THE
SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN
DESCRIBED HEREIN. THE FILING AND DISSEMINATION OF THE PROPOSED
DISCLOSURE STATEMENT AND PLAN SHOULD NOT BE CONSTRUED AS
FINAL APPROVAL OF THE DISCLOSURE STATEMENT BY THE BANKRUPTCY
COURT.

                                    ARTICLE 1
                 DEFINITIONS AND GENERAL PROVISIONS

1.1 Definitions. Any term that is not defined herein, but is defined in the
Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed therein
for such term. Otherwise, the following terms used in this Plan shall have the
meanings set forth below:

      1.     “Administrative Expense Claim” means a Claim arising prior to the
      Effective Date for payment of an administrative expense of a kind specified in
      section 503(b) of the Bankruptcy Code and entitled to priority pursuant to
      section 507(a)(2) of the Bankruptcy Code, including but not necessarily
      limited to, section 503(b)(9) Claims and Professional Fee Claims.
      2.    “Affiliate” shall mean, with respect to any Person, any direct or indirect
      subsidiary of such Person, and any other Person that directly, or through one
      or more intermediaries, controls or is controlled by or is under common control
      with such first Person.
      3.      “Allowed’ means all or that portion, as applicable, of any Claim against
      any of the Debtors or any Interests of the Debtors (i) that has been listed by
      the Debtors in the Schedules, as such Schedules may be amended by the
      Debtors from time to time, as liquidated in amount and not disputed or
      contingent, and for which no contrary or superseding Proof of Claim has been
      filed, (ii) that is liquidated, noncontingent and evidenced by a Proof of Claim
      (or Proof of Interest) which has been timely filed prior to any deadline
      established by the Bar Date Order and as to which no objection has been
      interposed or filed by the Claims Objection Deadline, or (iii) that has been
      expressly allowed by a Final Order of the Bankruptcy court, pursuant to the

                                          2
    Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 3 of 54




claims settlement procedures set forth in Article 8 of this Plan, or otherwise
pursuant to the terms of this Plan.

4.     “Allowed      Claim” means a Claim of the particular type specified
that is an Allowed Claim. For example, an Allowed Priority Tax Claim is a
Priority Tax Claim that is also an Allowed Claim.

5.     “APA” means the “Asset Purchase Agreement” between the Debtors and
Buyer for the sale of the Assets to the Buyer, as such agreement may be
modified from time to time, a copy of which will be filed within 2 days of its
execution, and which will be consistent with the Letter of Intent which is
attached to the Disclosure Statement as an exhibit the terms of which shall
be incorporated herein. To the extent of any inconsistency between the APA
and the LOI, the APA shall control.
6.    “Assets” means the assets of the Debtors described in the APA to be sold
and transferred to Buyer pursuant to the APA.
7.    “Assignment Effective Date” has the meaning given to such term in this
Plan and generally means the date that the assumption and assignment of an
Executory Contract or Unexpired Lease becomes effective.
8.     “Assumption Notice” means the notice filed with the Bankruptcy Court
by the Debtors and served upon contract counterparties for the purpose of
notifying such counterparties of specific Executory Contracts and Unexpired
Leases being assumed by the Debtors and assigned to the Buyer.
9.     “Avoidance Action” means any claim or cause of action of the Debtors’
Estates arising out of or maintainable pursuant to Chapter 5 of the Bankruptcy
Code, including sections 502, 510, 541, 542, 543, 544, 545, 547, 548, 549, 550,
551 or 553 of the Bankruptcy Code or any other similar applicable law,
regardless of whether such action has been commenced prior to the Effective
Date.
10.    “Ballot’ means the form of ballot for sending to Holders of Allowed
Claims entitled to vote on the Plan for soliciting their acceptance or rejection
of the Plan.
11.     “Bankruptcy Case” means the jointly administered chapter 11 case
initiated by the Debtors’ filing on the Petition Date of a voluntary petition for
relief in the Bankruptcy Court under Chapter 11 of the Bankruptcy Code.

12.   “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq.

13.   “Bankruptcy Court’ means the United States Bankruptcy Court for the
Western District of Michigan.

                                    3
      Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 4 of 54




14.   “Bankruptcy Rules'” means, collectively, the Federal Rules of
Bankruptcy Procedure and the Local Bankruptcy Rules as promulgated in the
Western District of Michigan.

15.     "Bar Date Order’" means both the order entered by the Bankruptcy
Court [Docket No. 195] establishing March 20, 2020 as the general deadline
for filing Claims against the Debtors by any entity.
16.     “Bar Date(s)"" means the dates established by the Bar Date Order for
filing Claims against the Debtors.
17.    “Business Day"" means any day other than a Saturday, Sunday or a
legal holiday on which the commercial banks are closed for business in Grand
Rapids, Michigan.

18.   "Buyer" means Access Point Financial, LLC or its designee, the buyer
under the APA.

19.   "Cash" means legal tender of the United States of America and
equivalents thereof.

20.    "Causes of Action" means all Avoidance Actions and any of the Debtors’
claims actions, suits, accounts, agreements, promises, rights to payment and
claims, whether known or unknown, reduced to judgment, not reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, unsecured, and whether asserted or assertable
directly or derivatively, in law, equity, or otherwise.

21.     "Chapter 11" means chapter 11 of the Bankruptcy Code.
22.     "Charge" shall have the meaning set forth in the Plan.

23.     "Claim" means a claim against any of the Debtors whether or not
        asserted, as defined in section 101(5) of the Bankruptcy Code.

24.     "Classes" means a category of Claims or Interests described in this Plan.
25.   "Closing" means the closing of the sale to Buyer as described and
contemplated by the APA.

26.     "Closing Date" means the date the Closing occurs.

27.    "Confirmation Date" means the date on which the Bankruptcy Court
enters the Confirmation Order.

28.    "Confirmation Hearing" means the hearing before the Bankruptcy
Court held to consider confirmation of this Plan and related matters under
section 1128 of the Bankruptcy Code, as such hearing may be continued.

                                     4
      Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 5 of 54




29.    “Confirmation Order” means the order entered by the Bankruptcy Court
confirming this Plan pursuant to section 1129 of the Bankruptcy Code, and
approving the Sale, which shall be in all respects reasonably acceptable to the
Debtors and Buyer.
30.    “Cure Costs” means the amount of Cash to be paid by the Buyer as may
be agreed upon by the relevant Debtor, the counterparty, and the Buyer, or
ordered by the Bankruptcy Court, for the purpose of curing any monetary
defaults or contractual obligations owed by the Debtors under any Executory
Contract or Unexpired Lease with respect to the assumption of such Executory
Contract or Unexpired Lease pursuant to section 365(b) of the Bankruptcy
Code.
31.  “Debtors” means collectively CHHATRALA GRAND RAPIDS, LLC
and BHOGAL ENTERPRISES, LLC, the debtors in this Bankruptcy Case.
32.    “Designation Period'' shall have the meaning given to such term in the
APA and generally refers to the limited time period after the Closing Date
during which the Buyer may designate additional Executory Contracts and
Unexpired Leases to be assumed by the Debtors and assigned to the Buyer, or
alternatively, to be designated as an Excluded Asset.


33.   “Directors and Officers” shall mean each and every of the Debtors’ past
and present officers, directors, shareholders, members, managers, partners
and principals, and each of their respective affiliates, agents, employees,
successors and predecessors-in-interest, advisors, accountants, attorneys,
representatives and assigns.
34.    “Disallowed Claim” means a Claim or any portion thereof that (i) has
been disallowed by a Final Order, (ii) is listed in any of the Debtors’ Schedules
at zero or as contingent, disputed, or unliquidated and as to which a proof of
claim bar date has been established but no proof of claim has been timely filed
or deemed timely filed with the Bankruptcy Court, or (iii) is not listed in the
Debtors’ schedules and as to which a proof of claim bar date has been
established but no proof of claim has been timely filed or deemed timely filed
with the Bankruptcy Court.
35.    “Disclosure Statement” means the “Disclosure Statement for Joint Plan
of Liquidation Proposed by Debtors” filed in connection with this Plan.
36.    “Disputed Claim” means, with reference to any Claim, a Claim or any
portion thereof, that is the subject of an objection timely filed in the
Bankruptcy Court and which objection has not been withdrawn, settled or
overruled by a Final Order of the Bankruptcy Court.
37.     “Distribution” means any distribution by the Debtors or the Liquidating

                                    5
      Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 6 of 54




Trustee to a Holder of an Allowed Claim.
38.    “District Court” means the United States District Court for the Western
District of Michigan.
39.    “Effective Date” means 90 Days after all of the conditions specified in
this Plan have been satisfied or waived by the Debtors (to the extent such
conditions are subject to waiver).
40.     “Estate” means, collectively, each estate that was created by the
commencement of the Debtors’ Bankruptcy Case pursuant to section 541 of the
Bankruptcy Code, and shall be deemed to include, without limitation, any and
all rights, powers, and privileges of such Debtors and any and all interests in
property, whether real, personal or mixed, rights, causes of action, avoidance
powers or extensions of time that such Debtors or such estate shall have had
as of the commencement of the Bankruptcy Case, or which such Estate
acquired after the commencement of the Bankruptcy Case, whether by virtue
of sections 541, 544, 545, 546, 547, 548, 549 or 550 of the Bankruptcy Code, or
otherwise.

41.    “Excluded Assets” shall have the meaning to be given to such term in
the APA and generally refers to all of the Debtors’ property that is excluded
from the sale and transfer to the Buyer.
42.   "Executory Contract or Unexpired Lease" means all executory contracts
or unexpired leases to which any of the Debtors is a party.
43.    "Final Decree" means a final decree entered by the Bankruptcy Court
after the Effective Date pursuant to section 350(a) of the Bankruptcy Code and
Bankruptcy Rule 3022.
44.   "Final Order" means an order of the Bankruptcy Court or any other
court as to which (i) any appeal that has been taken has been finally
determined or dismissed, or (ii) the time for appeal has expired and no appeal
has been filed timely.

45.     "Holder" means a Holder of a Claim or Interest, as applicable.

46.   "Impaired" shall have the meaning ascribed thereto in section 1124 of
the Bankruptcy Code.

47.   "Interests" means all equity securities, membership interests, or other
ownership interests in any of the Debtors.

48.   “License Agreement” means that certain Crowne Plaza Change of
Ownership License Agreement dated October 10, 2017 (as may have been
amended, the “License Agreement”) between Holiday Hospitality Franchising,
LLC (“HHF”), as licensor, and Chhatrala Grand Rapids, LLC (“Chhatrala”), as

                                    6
      Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 7 of 54




licensee, which authorizes Chhatrala to operate as the Crowne Plaza Grand
Rapids.

49.   "Lien" has the meaning set forth in section 101(37) of the Bankruptcy
Code.

50.    “LOI” means the “Letter of Intent” between the Debtors and Buyer for
the sale of the Assets to the Buyer, as such document may be modified from
time to time, is attached to the Disclosure Statement as an exhibit.
51.     "Liquidating Trustee" shall have the meaning set forth in this Plan .

52.    "Order" shall mean any writ, judgment, decree, injunction or similar
order, writ, ruling, directive or other requirement of any governmental entity
(in each case whether preliminary or final).
53.    "Person" means an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability
partnership, trust, estate, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code) or other entity.

54.     "Petition Date" means September 16, 2019.

55.  "Plan" means this plan of liquidation as the same may hereafter be
amended, supplemented, restated, or modified.

56.    "Plan Supplement" means any supplement to the Plan that may be filed
with the Bankruptcy Court prior to the Confirmation Hearing.

57.   “Post-Closing Business” shall mean the business as operated by the
Buyer after Closing.
58.    “Priority Non-Tax Claim” means a Claim entitled to priority under
section 507(a) of the Bankruptcy Code other than an Administrative Expense
Claim, a Priority Tax Claim.
59.    “Priority Tax Claim” means a Claim against the Debtors that is of a
kind specified in sections 507(a)(8) of the Bankruptcy Code.
60.    “Professional Fee Claim” means an Allowed Administrative Claim of a
professional retained under section 327 of the Bankruptcy Code for
compensation for services rendered or reimbursement of costs, expenses or
other charges and disbursements incurred during the period from the Petition
Date through the date that the case is closed.
61.    “Record Date” means the date for determining the identity of Holders of
Allowed Claims entitled to Distributions under this Plan. If no other date is
established as the Record Date in the Confirmation Order, then the Record

                                    7
      Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 8 of 54




Date shall be the Confirmation Date.

62.     “Record Holder” means the Holder of a Claim as of the Record Date.

63.    “Reinstatement or Reinstated” means leaving unaltered the legal,
equitable, and contractual rights which a Claim entitles the Holder of such
Claim so as to leave such Claim Unimpaired in accordance with section 1124
of the Bankruptcy Code.

64.    “Rejection Effective Date” has the meaning given to such term at Section
5.2(c) of this Plan and generally means the date that the rejection of an
Executory Contract or Unexpired Lease becomes effective.
65.    “Rejection Notice” means the notice filed with the Bankruptcy Court by
the Debtors and served upon contract counterparties for the purpose of
notifying such counterparties of their specific Executory Contracts and
Unexpired Leases being rejected by the Debtors.

66.     omitted

67.   “Sale” means the sale and transfer of the Debtors’ Assets (but excluding
the Excluded Assets) to Buyer as set forth in, and contemplated by the APA.

68.      “Schedules'” means the Schedules of Assets and Liabilities the Debtors
filed in the Bankruptcy Case, as such schedules may be amended from time to
time.
69.    “Secured Claim” means a Claim against the Debtors to the extent
secured by a Lien on any property of the Debtors and to the extent of the value
of said property as provided in section 506(a) of the Bankruptcy Code.
70.   “Secured Tax Claim” means a Claim of a governmental unit for the
payment of a tax assessed against property of the Debtors’ Estate(s) that is
secured by a first priority Lien on such property of the Estate(s).
71.   “Senior Lender” means Access Point Financial, LLC, and any of its
successors or assigns.
72.     Omitted
73.    “Transferred Assets” means the property of the Debtors sold and
transferred to the Buyer pursuant to the APA, and such Transferred Assets
are generally described as the “Assets” that shall be defined in the APA.
74.   “Transferred Inventory” means all inventories and merchandise in the
possession of the Debtors as of the Closing Date that are Transferred Assets.
75.     “Unencumbered Settlement Cash” means the sum of $25,000 to be

                                    8
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 9 of 54




      transferred by the Buyer to the Estate, free and clear of liens and claims of any
      person or entity, for the benefit of general unsecured creditors.

      76.    "Unimpaired" means, with respect to a Class of Claims or Interests, any
      Class that is not Impaired.
      77.   "Unsecured Claim" means any Claim against the Debtors that is not
      secured by any Lien upon property of the Debtors’ Estates and that is not a
      Secured Claim, a Priority Non-Tax Claim, a Priority Tax Claim, or an
      Administrative Expense Claim.
      78.    "Wind Down Expenses" shall have the meaning given to such term in
      the APA and generally refers to the costs and expenses of winding down the
      Debtors’ affairs and Bankruptcy Case after the Closing of the Sale to the
      Buyer.
        1.2   Time. Except as otherwise provided in this Plan, the provisions of
Bankruptcy Rule 9006 shall apply in computing any period of time prescribed or
allowed by the Plan. Whenever the time for the occurrence or happening of an event
as set forth in this Plan falls on a day which is a Saturday, Sunday, or legal holiday
under the laws of the United States of America, then the time for the occurrence or
happening of said event shall be extended to the following next day which is not a
Saturday, Sunday, or legal holiday.
        1.3   Rules of Construction. The rules of construction set forth in section
102 of the Bankruptcy Code shall apply to the Plan, unless superseded herein. All
references to "the Plan" herein shall be construed, where applicable, to include
references to this document and all its exhibits, appendices, schedules and annexes,
if any. The captions and headings in the Plan are for convenience of reference only
and shall not limit or otherwise affect the provisions hereof. Any term used in the
Plan that is not defined in the Plan, either in Article I hereof or elsewhere, but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
assigned to that term in the Bankruptcy Code or the Bankruptcy Rules. To the extent
of any discrepancy between the Plan and the APA, the APA shall govern and control,
including with respect to any defined terms contained in the APA and incorporated
by reference or usage in the Plan, except that with respect to the License Agreement,
the Plan shall control.. References in this Plan to the "Debtors" may be interpreted to
mean the "Liquidating Trustee," and vice versa, where the context or circumstances
otherwise require or reasonably suggest such interpretation.

                                     ARTICLE 2
                 TREATMENT OF NON-CLASSIFIED CLAIMS

      Pursuant to section 1123(a)(1) and 1129(a)(9) of the Bankruptcy Code,
Holders of Priority Tax Claims and Administrative Expense Claims against the
Debtors are not classified for purposes of voting on this Plan.

                                          9
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 10 of 54




       2.1      Priority Tax Claims.

              (a)    Allowed Priority Tax Claims will be paid in accordance with
either of the following treatments selected by the Buyer and Debtors in their
discretion: (1) in Cash for the full, unpaid amount on the Effective Date, or as soon
thereafter as is reasonably practicable, (2) or in accordance with such other less
favorable treatment to which the Debtors and the Holder of such Allowed Priority
Tax Claim shall have agreed upon in writing. Proofs of claim for priority taxes in the
following amounts have been asserted by the following taxing authorities:



 Internal Revenue Service                    $103,951.97

 Michigan Department of Treasury             $43,923.52




             (b)    As with any claims, parties in interest reserve the ability to object
to the allowance of the claims filed by the Internal Revenue Service and the State of
Michigan.

       2.2      Administrative Expense Claims.

             (a)   Administrative Expense Claim Bar Date. Holders of an
Administrative Expense Claim must file a motion in the Bankruptcy Case seeking
the allowance of any Administrative Expense Claim which has not been paid within
60 days after the Confirmation Date, unless such Holder previously filed such a
request and the request remains pending or was allowed by a prior Order of the
Bankruptcy Court. Failure to file timely and serve the required motion or
notice by the applicable deadline(s) noted above shall result in the
Administrative Expense Claim being forever barred and discharged
without payment.
               (b) All final requests for payment of Professional Fee Claims must be
filed with the Bankruptcy Court pursuant to customary final fee applications within
60 days after the Effective Date. The Allowed amounts of any Professional Fee Claims
shall be determined by the Bankruptcy Court following any hearing that may be
scheduled by the Bankruptcy Court. If no objections are timely filed to any final fee
application, the Bankruptcy Court may approve such fee applications without a
hearing.
              (c)   On or before the later of the Effective Date or the date that the
Administrative Expense Claim is allowed, the Holder of an Allowed Administrative
Expense Claim shall receive (i) Cash, equal to the unpaid portion of such Allowed
Administrative Expense Claim, or (ii) such other less favorable treatment as to which

                                           10
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 11 of 54




the Holder of the Allowed Administrative Expense Claim and the Debtors shall have
agreed upon in writing.
           (d) Notwithstanding anything hereto, payment of post-petition franchise
fees to HHF shall continue to be paid in the ordinary course. HHF is not required to
file a request for payment of administrative expenses, and the requirement for
Debtors to make all such payments in the ordinary course is incorporated into the
Plan by this provision.
             (e) For purposes of clarification, any fees incurred pursuant to 28 U.S.C.
§ 1930(a)(6) are not subject to any administrative expense bar date, whether in this
Plan or otherwise.


                                      ARTICLE 3
                     CLASSIFICATION AND TREATMENT OF CLAIMS

        3.1 Classes of Claims and Interests. The categories set forth below classify
all Claims and Interests. A Claim or Interest shall be deemed classified in a particular
Class only to the extent the Claim or Interest qualifies within the description of that
Class and shall be deemed classified in a different Class to the extent that any
remainder of such Claim or Interest qualifies within the description of such different
Class, except as set forth in a specific class. The treatment with respect to each Class
of Claims and Interests provided for in this Plan shall be in full and complete
satisfaction, release and discharge of such Claims and Interests.


  Class       Description                        Status                Entitled to
                                                                       Vote
  1           Priority Non-Tax Claims            Unimpaired            No
  2           Senior Lender Secured Claims       Impaired              Yes
  3           Secured Tax Claims                 Unimpaired            No
  4           Ascentium Secured Claim            Unimpaired            No
              The Huntington National Bank
  5           Secured Claim                      Unimpaired            No
  6           Unsecured Claims                   Impaired              Yes
  7           Equity Interests                   Impaired              Yes


       3.2      Class 1: Priority Non-Tax Claims.

            (a)    Class Description. Class 1 consists of all Priority Non-Tax Claims,
which include but are not necessarily limited to the following Claims to the extent
they are entitled to priority under 11 U.S.C. § 507: Claims relating to unpaid
employee wages, salaries or commissions, and Claims relating to contributions to an

                                           11
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 12 of 54




employee benefit plan. Debtors do not believe that any such Claims exist.
              (b)    Treatment. Unless a different treatment is agreed upon by the
parties that does not conflict with this Plan or the Bankruptcy Code, each Allowed
Priority Non-Tax Claim shall be Unimpaired under the Plan, and, pursuant to section
1124 of the Bankruptcy Code, all of the legal, equitable and contractual rights to
which such Claim entitles the Holder in respect of such Claim shall be fully reinstated
and retained, and such Allowed Priority Non-Tax Claim (including any amounts to
which such Holder is entitled pursuant to section 1124(2) of the Bankruptcy Code)
shall be paid in full in accordance with such reinstated rights on the Effective Date
or as soon as practically possible thereafter.
             (c)   Impairment and Voting. Class 1 Claims are Unimpaired and are
conclusively deemed to have accepted this Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, Class 1 Claims are not entitled to vote to accept or reject
the Plan, and the votes of such Claims shall not be solicited.

       3.3      Class 2: Debtor’s Release as to Senior Lender Secured Claims.

              (a)   Class Description. Class 2 consists of the Allowed Secured Claim
of the Senior Lender Access Point Financial, LLC with respect to its secured claims
in the total amount of $15,731,519.65 based upon the amount owing on the real estate
loan of $10,719,769.64 plus the amount owing on the personal property loan of
$5,011,750.01 pursuant to Access Point’s filed proofs of claim.

              (b)   Treatment. Senior Lender shall utilize $11,000,000 of its Senior
Lender Secured Claim as a credit bid to purchase the Assets pursuant to the APA.
Accordingly, unless a different treatment is agreed upon by the parties that does not
conflict with this Plan or the Bankruptcy Code, upon the Closing of the Sale,
obligations in the amount of $11,000,000 of the Senior Lender Secured Claim shall
be an Allowed Secured Claim and satisfied in full by the Buyer pursuant to the terms
of the APA. The balance of the Senior Lender Claims shall be treated as an Allowed
Unsecured Claim in Class 6 in the amount of approximately $4,731,519.65 for voting
purposes only, and any Class 6 distribution that would be made on account of the
Allowed Class 6 Claim of the Senior Lender is waived. This waiver is provided for
the sole purpose of allowing other unsecured creditors a larger distribution. Such
action is not an admission or compromise by the Senior Lender.
             (c) Release of Senior Lender. Upon the Effective Date, each of the
Debtors, any Person acting by or through them including the proposed Liquidating
Trustee, on behalf of the Debtors, and Surinder and Bhavneet Bhogal, or any Person
acting by or through them, hereby forever and unconditionally releases Senior Lender
and each of the foregoing’s respective past and present affiliates, divisions and
subsidiaries, each of the foregoing’s respective past and present officers, directors,
employees, shareholders, managers, attorneys, agents, advisors and representatives,
each of the foregoing’s respective participants, successors and assigns, including,

                                           12
               Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 13 of 54




without limitation, and all past and present officers, directors, employees,
shareholders, managers and attorneys from any and all claims, obligations, rights,
omissions causes of action, costs, expenses and liabilities, of whatever kind or nature,
whether direct or indirect, contingent or absolute, suspected or unsuspected, material
or unmaterial, known or unknown, whether foreseen or unforeseen, arising on or
before the Effective Date, which such Debtors or any of its members, shareholders,
directors, officers, affiliates, or guarantors ever had, now have or hereafter can, shall
or may have for, upon or by reason of any matter, cause or thing whatsoever, which
are based upon, arise under or in connection with, or are related to in any way, to the
Senior Lender loans as to any of the Debtors, or the Bankruptcy Case in any manner
whatsoever. Notwithstanding anything to the contrary in the Plan, Surinder and
Bhavneet Bhogal shall not be released from any claims by operation of confirmation
of the Debtor’s Plan, as amended.
            (d)      Shiva Management, Inc. Shiva maintains it has a direct claim
against Senior Lender Access Point Financial, LLC. Debtors and Access Point
dispute any direct claim Shiva asserts. However, nothing in the Plan or Confirmation
Order shall operate as a release of any direct claim Shiva may assert against Access
Point.
            (e)    Impairment and Voting. The Class 2 Claim is Impaired and the
Senior Lender is entitled to vote to accept or reject the Plan.

         3.4      Class 3: Secured Tax Claims.

             (a)    Class Description. Class 3 consists of Allowed Secured Tax
Claims for the following entities in the following amounts:



 Cascade Charter Township personal 76,601.62
 property tax


 Cascade Charter Township real estate 125,967.67
 tax


 Kent County real estate tax                   23,827.97


 Total                                         226,397.26



             (b)   Treatment. At Closing, the Holder of such Allowed Secured Tax
Claim shall receive (i) Cash equal to the value of its Allowed Secured Tax Claim at

                                             13
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 14 of 54




the time, or (ii) such other less favorable treatment as to which the Debtors, the Buyer
and such Holder shall have agreed upon in writing. Any Holder of an Allowed Secured
Tax Claim shall retain its Lien in the collateral securing such Claim (or the proceeds
thereof to the extent sold by the Debtors free and clear of such Lien) to the same
extent and with the same priority as such Lien held as of the Petition Date until such
time as (A) the Holder of such Allowed Secured Tax Claim has received the treatment
described above or (B) such purported Lien has been determined by an order of the
Bankruptcy Court to be invalid or otherwise avoidable.
              (c)    Impairment and Voting. The Class 5 Claims are Unimpaired as
they are being satisfied in full, and the holders thereof are not entitled to vote to
accept or reject the Plan. The votes of such Claims shall not be solicited.

       3.5      Class 4: Ascentium Capital Secured Claim.

              (a)    Class Description. Class 4 consists of the Secured Claim of
Ascentium Capital which has a purchase money security interest in Chattrala’s point
of sale system in the amount of its filed proof of claim of $10,890.73. Debtors believe
the value of the collateral to be equal to the value of the amount claimed.
              (b)     Treatment. Unless a different treatment is agreed upon by the
parties in writing that does not conflict with this Plan or the Bankruptcy Code,
Ascentium Capital shall be either (i) paid at Closing the total amount of its Secured
Claim, or (ii) Debtors shall return the collateral to Ascentium Capital in full
satisfaction of its claims.
              (c)Impairment and Voting. The Class 4 Claim is unimpaired as it is
being satisfied in full, and the holders thereof are not entitled to vote to accept or
reject the Plan.

      3.6      Class 5: The Huntington National Bank Secured Claim.

               (a)   Class Description. Class 5 consists of the Secured Claim of The
Huntington National Bank which has a security interest in Chattrala’s 2017 Ford
Transit Van in the amount of $14,732.44. Debtors believe that the value of the
collateral is equal to what is owed.
              (b)     Treatment. Unless a different treatment is agreed upon by the
parties in writing that does not conflict with this Plan or the Bankruptcy Code, The
Huntington National Bank shall be (i) paid at Closing the total amount of its Secured
Claim, or (ii) Debtors shall return The Huntington National Bank’s collateral in full
satisfaction of its claims.
              (c)   Impairment and Voting. The Class 5 Claim is unimpaired as it is
being satisfied in full, and the holders thereof are not entitled to vote to accept or
reject the Plan.



                                           14
            Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020      Page 15 of 54




       3.7    Class 6: Unsecured Claims.

               (a)   Class Description. Class 6 consists of all Allowed Unsecured
Claims.

              (b)    Treatment. Unless a different treatment is agreed upon by the
parties that does not conflict with this Plan or the Bankruptcy Code, each Holder of
an Allowed Unsecured Claim will receive a Pro Rata share of Distributions available
from the Unencumbered Settlement Cash and any other Assets (following liquidation
into Cash) that remain property of the Debtors’ Estates after the Closing Date of the
Sale, subject to the priorities set forth in this Plan and the Bankruptcy Code.
              (c)    Impairment and Voting. Class 6 Claims are Impaired and are
entitled to vote to accept or reject the Plan. Any net proceeds of avoidance action
recoveries shall be distributed pursuant to the Bankruptcy Code priorities for
avoidance action recoveries, and thus claimants in this class may receive money from
the Liquidating Trustee if he is successful in pursuing avoidance actions. For
purposes of clarification, the claims of Shiva Management, LLC and any of its assigns
shall be treated as a general unsecured claim per 11 U.S.C. Section 506. Pursuant to
the Plan, including sections 6.1 (a) and (b), the Sale shall be free and clear of all liens
other than Permitted Liens, in any event.

      3.8      Class 7: Equity Interests.

               (a)   Class Description. Class 7 consists of all Allowed Interests in the
Debtors.

             (b)    Treatment. All Interests in the Debtors shall be extinguished and
terminated and the Holders of such Interests shall not receive or retain anything on
account of such interests.
             (c)   Impairment and Voting. Class 7 Interests are Impaired and are
deemed to have rejected this Plan pursuant to section 1126(g) of the Bankruptcy
Code. Therefore, Class 7 Interests are not entitled to vote to accept or reject the Plan.
       3.9    Reservation. Nothing herein shall constitute an admission as to the
nature, validity, or amount of the Claims or interests in each of the Classes
designated in this Plan. The Debtors and all parties in interest reserve the right to
object to any and all Claims and Interests.

                                      ARTICLE 4
                         ACCEPTANCE OR REJECTION OF PLAN

       4.1 Impaired Classes Entitled to Vote. Classes 2, 6 and 7 are Impaired
and are entitled to vote to accept or reject the Plan. Because the Interests in Class
7 are being cancelled, however, the Interest Holders are deemed to have not
accepted their proposed treatment under the Plan per section 1126(g) of the

                                            15
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 16 of 54




Bankruptcy Code, and are not entitled to vote although they are being Impaired
              (a) Acceptance by an Impaired Class. Pursuant to section 1126(c) of the
Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if: (a)
the Holders of at least two-thirds (2/3) in dollar amount of the Allowed Claims
actually voting in such Class (other than Claims held by any Holder designated
pursuant to section 1126(e) of the Bankruptcy Code) have timely and properly voted
to accept the Plan, and (b) more than one-half (1/2) in number of the Holders of such
Allowed Claims actually voting in such Class (other than Claims held by any Holder
designated pursuant to section 1126(e) of the Bankruptcy Code) have timely and
properly voted to accept the Plan..

       4.2  Unimpaired Classes Presumed to Accept Plan. Classes 1, 3, 4 and
5 are Unimpaired under the Plan. Pursuant to section 1126(f) of the Bankruptcy
Code, such Classes are conclusively presumed to have accepted the Plan.

       4.3   Estimation of Claims for Voting Purposes. The Debtors may at any
time request the Bankruptcy Court to estimate any contingent, unliquidated or
disputed Claim pursuant to section 502(c) of the Bankruptcy Code for any reason or
purpose, including for purposes of voting on the Plan.
       4.4    Designation of Votes. The Debtors reserve all of their rights under
section 1126(e) of the Bankruptcy Code to request the Court to designate any vote to
accept or reject the Plan that was not made in good faith.
       4.5    Cramdown If all applicable requirements for Confirmation of the Plan
are met as set forth in section 1129(a)(1) through (13) of the Bankruptcy Code except
subsection (8) thereof, the Debtors hereby request that the Bankruptcy Court confirm
the Plan in accordance with section 1129(b) of the Bankruptcy Code on the bases that
the Plan is fair and equitable, and does not discriminate unfairly with respect to each
Class of Claims or Interests that is Impaired under, and has not accepted, the Plan.

                                     ARTICLE 5
           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       5.1 General Information. Attached as Exhibit “C” to the Disclosure
Statement is a list of the Debtors’ Executory Contracts and Unexpired Leases, along
with the Debtors’ calculation of the Cure Costs corresponding to such contracts and
leases. The Debtors’ assumption and assignment and/or rejection of such contracts
and leases shall be determined and governed generally by the APA, which shall be
referred to in the APA as the “Assumed Contracts” and the “Assumed Real Property
Leases” respectively. It is contemplated the Debtor will assume and assign many if
not most of such contracts and leases, and that it will designate the treatment of most
of such contracts and leases as of the Closing Date of the Sale. However, for a limited
period of time after the Closing Date not to exceed 60 days (i.e., the Designation
Period), the Buyer shall have the ability to designate contracts or leases to be

                                          16
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 17 of 54




assumed or rejected if such contracts or leases were not already designated as such
as of the Closing Date. The process for the assumption and assignment or rejection of
such designated contracts or leases shall be set forth in the APA and the Confirmation
Order approving the APA. The Debtors intend to reject all Executory Contracts and
Unexpired Leases that are not designated to be assumed and assigned to Buyer as
part of the Sale. Pursuant to the procedures described in Section 5.2 below,
counterparties to such contracts and leases will be notified as to which contracts and
leases are designated to be assumed or rejected by the Debtors’ filing of “Assumption
Notice(s)” or “Rejection Notice(s)” with the Bankruptcy Court and serving such
notices on the counterparties to such contract and leases.



        For purposes of clarification, the License Agreement with HHF is not being
transferred as part of the sale. The License Agreement and all rights thereto,
including Chhtrala’s rights to use HHF’s marks and system, is a nonassignable asset
that is not being sold or acquired through the sale. The License Agreement will be
rejected and terminated as of 11:59 p.m. on the earlier of the Closing Date or the
Effective Date. In order to operate as a Crowne Plaza® Hotel after the sale, Access
Point will need to apply to enter into a new license agreement with HHF or one of its
affiliates, which may or may not be approved in accordance with HHF’s processes and
procedures. Access Point is in the process of applying for a new license agreement.
The Marshall Hotels management agreement, has been assumed pursuant to the
Court’s Order Granting Debtors' Motion for Assumption of Executory Contract with
Marshall Hotels & Resorts, Inc. (Docket No. 169).

       5.2      Treatment of Executory Contracts and Unexpired Leases.

             (a)   Assumption and Assignment. The Debtors shall assume and
assign to Buyer all of the Debtors’ Executory Contracts and Unexpired Leases that
are designated by the Buyer as Assumed Contracts and Assumed Real Property
Leases pursuant to the APA. The License Agreement shall not be included within
Assumed Contracts.
              (b)   Cure Costs / Adequate Assurance. The Buyer shall pay and
perform the Cure Costs needed to assume and assign the corresponding Assumed
Contracts and Assumed Real Property Leases. If for any particular contract or lease
there is an unresolved dispute as of the Effective Date pertaining to (i) the amount or
nature of the Cure Costs, (ii) the Buyer’s ability to provide “adequate assurance of
future performance” under section 365, or (iii) any other matter pertaining to
assumption and assignment, then the Cure Costs shall be paid within ten (10) days
following the entry of a Final Order by the Bankruptcy Court resolving the dispute
and approving the assumption and assignment to Buyer; provided, however, that the
Debtors, with the Buyer’s approval, shall be authorized to reject any contract or lease
to the extent the amount of the Cure Costs determined by such Final Order or any
other issue renders the assumption and assignment of such contract or lease

                                           17
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 18 of 54




unfavorable to the Buyer in its sole judgment, even if such rejection occurs after a
prior indication of assumption. Any dispute regarding Cure Costs or other issues
regarding assumption and assignment may be resolved consensually by the parties
without a hearing or order from the Bankruptcy Court by the filing of a written
stipulation by the parties with the Bankruptcy Court; provided nothing shall prohibit
the Bankruptcy Court from also entering a consent order resolving the dispute,
without a hearing, if it is desired or submitted by the parties. Any objection to the
proposed Cure Cost amounts listed on the Cure Cost Schedule (the “Cure
Objection”), which shall be a Schedule to the APA when it is filed, must be
filed with the Bankruptcy Court no later than the latter of these following
dates; (1) ten days after the filing and service of the Cure Cost Schedule or
(2) the deadline for objecting to the confirmation of the Plan. If no timely
Cure Objection is filed, the Cure Costs listed in the Cure Cost Schedule will
be the only amounts necessary under section 365(b) of the Bankruptcy Code
to cure the monetary defaults under the contracts and leases set forth in the
Cure Cost Schedule. If a Cure Objection or other objection to the
assumption and assignment was previously filed in the Bankruptcy Case
prior to the date of this Plan by a Person, such Person is not required to re-
file such objection.
             (c)   Rejection of Executory Contracts and Unexpired Leases. The
Debtors shall reject all of the Debtors’ Executory Contracts and Unexpired Leases
that are not designated by the Buyer as Assumed Contracts and Assumed Real
Property Leases pursuant to the APA. The effective date for the rejection of any
particular contracts or leases shall be determined by the Confirmation Order. The
Confirmation Order shall provide that the rejection and termination of the License
Agreement shall be 11:59 p.m. on the earlier of the Closing Date or the Effective Date.
               (d)   Abandonment of Property. To the extent the Debtors’ interest in
any personal property has little or no value, or if the preservation of such property
would be burdensome to the estate, the Debtors or Liquidating Trustee shall be
authorized to abandon such property without the need for any court order or hearing,
effective as of the Effective Date, by providing written notice of such abandonment in
the Rejection Notice or otherwise, with such abandonment taking effect on the date
such abandonment notice is filed with the Bankruptcy Court. Any disputes or
objections to such abandonment shall be resolved by the Bankruptcy Court.
               (e)   Bar Date for Rejection Damages Claims. Under the Court’s
ORDER ESTABLISHING BAR DATE FOR FILING PROOFS OF CLAIM AND
INTEREST (Docket No. 195), any entity whose claim arises out of the rejection of an
executory contract or unexpired lease under 11 U.S.C. § 365 must file a proof of claim
within thirty (30) days of service of the order providing for the rejection of the
executory contract or unexpired lease (the “Rejection Bar Date”).” Any Claim not filed
within such time period shall be forever barred. The Debtors and the Liquidating
Trustee and all parties in interest shall have the right to object to any Claim arising
out of the rejection of an executory contract or unexpired lease. Notwithstanding the
                                          18
          Case:19-03908-jtg     Doc #:345 Filed: 04/23/2020       Page 19 of 54




foregoing, HHF shall have thirty (30) days from the later of the Closing Date or
Effective Date to file any rejection damages Claim based upon the rejection and
termination of the License Agreement.
             (f)   Treatment of Rejection Claims. Claims arising out of the rejection
of executory contracts and unexpired leases shall, pursuant to section 502(g) of the
Bankruptcy Code, be Impaired and treated as Class 6 Unsecured Claims.

                                       ARTICLE 6
             MEANS FOR THE IMPLEMENTATION OF THE PLAN

       6.1 The Sale. The means for the implementation of the Plan shall be provided
through the Closing of the Sale to the Buyer. The entry of the Confirmation Order
shall constitute (a) approval of the APA, and (b) authorization for the Debtors to take
all steps reasonably necessary to consummate the APA in order to implement the
Plan.
              (a)    Sale Free and Clear. Pursuant to section 363(f) and sections
1123(a)(5)(D), (b)(4) and (b)(6) of the Bankruptcy Code, the entry of the Confirmation
Order shall constitute approval for the sale and transfer of the Assets to Buyer free
and clear of all Liens, Claims, interests and encumbrances, except for any Permitted
Liens (as shall be defined in the APA).
                (b) The Confirmation Order (a) is and shall be effective as a
determination that all interests and claims of any kind or nature whatsoever
existing as to the Assets have been unconditionally released, discharged and
terminated, and that the conveyances described herein have been effected; and (b)
shall be binding upon and shall govern the acts of all entities, including, without
limitation, all filing agents, filing officers, title agents, title companies, recorders of
mortgages, recorders of deeds, registrars of deeds, administrative agencies,
governmental departments, secretaries of state, federal, state and local officials,
and all other persons and entities who may be required by operation of law, the
duties of its office, or contract, to accept, file, register or otherwise record or release
any documents or instruments, or who may be required to report or insure any title
or state of title in or to the Assets.

             (c)   Exemption from Transfer Taxes. Pursuant to section 1146(a of
the Bankruptcy Code, any transfers from the Debtors to the Buyer or to any other
Person or Entity pursuant to this Plan shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax or other similar tax or governmental
assessment. The Confirmation Order shall direct the appropriate state or local
governmental units and officials to forego the collection of any such tax or
governmental assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment. Any transfers in connection with the Plan are deemed
                                            19
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 20 of 54




transferred subject to section 1146(a).
            (d)     Wind Down Payment Pursuant to the APA, Buyer shall remit an
amount to be set forth in the APA to be held in the client trust account of Steinberg,
Shapiro & Clark for the payment of allowed Professional Fees.


              (e)   Transfer of Bank Accounts and Cash Management System.
Pursuant to the APA, upon Closing the Debtors shall transfer their financial
institution accounts to the Buyer. The Debtors or Liquidating Trustee shall open new
accounts for their post-Effective Date wind down activities.

        6.2    Revesting of Property in the Estate.         Upon the Effective Date,
all of the Excluded Assets and other possible property of the Debtors not transferred
to the Buyer or another Person shall vest in the Liquidating Trust, free and clear of
all liens, claims, encumbrances and interests, and shall be administered by the
Debtors and the Liquidating Trustee.

       6.3    Liquidating Trustee. Upon the Effective Date, Homer McClarty, a
chapter 7 panel trustee for the Bankruptcy Court for the Eastern District of
Michigan, shall be designated as the Liquidating Trustee (the “Liquidating Trustee”)
to administer the Estate’s assets in accordance with this Plan. His compensation will
be $325 per hour plus reasonable out of pocket expenses, pursuant to a customary
engagement letter to be entered into as of the Effective Date. He shall not be paid on
a statutory or commission basis. He shall secure a bond for this appointment. In
general, the Liquidating Trustee shall be the representative of the Debtors and their
Estates appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code. In the
event of the death or resignation of the Liquidating Trustee, then the designated
Liquidating Trustee shall be designated by Debtors.
              (a)    General Duties and Powers of Liquidating Trustee. The
Liquidating Trustee shall have fiduciary duties to the Estate in the same manner
that, but to no greater extent than would members of an official committee of
creditors appointed pursuant to section 1102 of the Bankruptcy Code have fiduciary
duties to the creditor constituents represented by such a committee. The Liquidating
Trustee shall: (a) possess the rights of a party in interest pursuant to section 1109(b)
of the Bankruptcy Code for all matters related to the Bankruptcy Case and, in
connection therewith, shall have the right to appear, to be heard, to participate in,
and to receive notices on all matters involving the Debtors and the Bankruptcy Case
brought before the Bankruptcy Court or other courts; (b) have the authority to act on
behalf of the Debtors in all adversary proceedings, contested matters or civil actions
pending in the Bankruptcy Court or elsewhere; and (c) have the authority to retain
such personnel or professionals (including, without limitation, legal counsel,
accountants, auditors and tax return professionals, and other agents, including any
professionals that have provided professional services to the Debtors prior to the
Effective Date) as he deems appropriate and compensate such personnel and
                                          20
          Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 21 of 54




professionals as he deems appropriate, all without prior notice to or approval of the
Bankruptcy Court.

              (b)  Liquidation of The Estates. Subject to any applicable provisions
of this Plan, the Liquidating Trustee shall take such steps as are reasonably
necessary to collect and liquidate the assets vested in the Estate and to make
Distributions to Holders of Allowed Claims in accordance with this Plan. In
connection therewith, the Liquidating Trustee shall have the power and/or
responsibility:
                   (i)    To file all necessary tax returns on behalf of the Debtors
      and their Estates, together with any other appropriate or necessary documents
      related to municipal, state, federal or other tax law;
                   (ii)   To make all Distributions to Holders of Allowed Claims as
      provided for or contemplated by the Plan;
                   (iii) To object to any Claims (disputed or otherwise), with such
      objections to be made in accordance with the Bankruptcy Code, the
      Bankruptcy Rules, the Local Rules of the Bankruptcy Court, except as ordered
      otherwise;
                   (iv) To prosecute, collect, settle or compromise any Claim or
      cause of action belonging to the Estate, including initiating adversary
      proceedings, lawsuits, or civil actions in the name of the Debtors that are
      deemed reasonably necessary to carry out such objectives;
                  (v)    To maintain escrow accounts, reserve, or other deposit or
      banking accounts, and to maintain appropriate books and records;
                   (vi)   To pay fees incurred pursuant to 28 U.S.C. § 1930(a)(6) (as
      funded pursuant to the APA) and to file with the Bankruptcy Court and serve
      on the United States Trustee all required monthly or quarterly reports until
      such time as a final decree is entered closing this Chapter 11 Case or the Case
      is converted or dismissed, or the Court orders otherwise; provided that the
      Estate shall no longer be required to file and serve monthly operating reports,
      or may file and serve operating reports with respect to periods greater than
      one month, in the event the Liquidating Trustee is so advised by the United
      States Trustee;
                    (vii) To abandon or destroy any property, records or documents
      that the Liquidating Trustee concludes have no meaningful or practical benefit
      to creditors of the Estate, are too burdensome or cost-prohibitive to maintain
      and preserve, or too impractical to liquidate and distribute;

                    (viii) To wind-up the affairs of the Debtors including, but not
      limited to, causing the dissolution of the Debtors, seeking a final decree in the

                                         21
             Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 22 of 54




       Bankruptcy Case and closing the Bankruptcy Case; and
                    (ix)  To do all other acts or things not inconsistent with the
       provisions of the Plan that the Liquidating Trustee deems reasonably
       necessary or desirable with respect to implementing the Plan.
       6.4   Dissolution of the Debtors. The Liquidating Trustee may dissolve
the Debtors prior to the closing of the Bankruptcy Case, and to take such actions, or
file such documents reasonably necessary to effectuate such dissolution. Prior to
dissolving the Debtors, the Liquidating Trustee may in his discretion maintain the
corporate status of the Debtors if deemed reasonably necessary or desirable to aid in
the winding down the Debtors’ affairs and liquidating the assets in the Estates.

       6.5      Causes of Action

               (a)   Causes of Action. To the extent any Claims or causes of action,
constitute Excluded Assets that are vested in the Estate, then in accordance with
section 1123(b)(3) of the Bankruptcy Code, the Debtors and the Liquidating Trustee
will retain and may (but shall not be required to) enforce all such causes of action
except to the extent such Claims or causes of action have been waived, released or
settled pursuant to this Plan. Specifically, the Debtors and the Liquidating Trustee
retain any and all Avoidance Actions. The Liquidating Trustee shall prosecute the
Avoidance Actions to the extent practicable and to the extent it determines that
pursuing some or all of the Avoidance Actions is prudent and will maximize the value
of the assets held by the Liquidating Trust. This determination shall be solely made
by the Liquidating Trustee. The failure of the Debtors to specifically list any Claim,
cause of action, suit, or proceeding does not, and will not be deemed to, constitute a
waiver or release by the Debtors or the Estates of such Claim, cause of action, suit,
or proceeding. No preclusion doctrine, including, without limitation, the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable or otherwise) or laches shall apply to such Causes of Action by virtue of, or
in connection with, the confirmation, consummation of effectiveness of this Plan. The
Liquidating Trustee or his successors or assigns exclusively may pursue such
retained claims, demands, rights or Causes of Action, per the terms of the Liquidating
Trust. For purposes of clarification, Debtor’s rights pursuant to the Sale and the
Asset Purchase Agreement authorized by the Sale, are preserved
        6.6     Further Authorization. The Liquidating Trustee, on behalf of the
Debtors, shall be entitled to seek such orders, judgments, injunctions and rulings as
it deems necessary or desirable to carry out the intentions and purposes, and to give
full effect to the provisions, of this Plan.

        6.7 Execution of the Liquidating Trust Agreement. On or before the
Effective Date, the Liquidating Trustee and the Debtor on behalf of themselves and
the Estate, will execute the Liquidating Trust Agreement in a form substantially
similar to the form attached to the Disclosure Statement. Upon the Effective Date,

                                           22
            Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 23 of 54




all of the Debtor’s officers, directors, managing members, general partners or other
governing authorities shall be deemed to have resigned without the necessity of any
further action or writing. Under no circumstances shall such parties be entitled to
any compensation from the Debtor or the Liquidating Trustee for services provided
after the Effective Date unless such individuals are subsequently employed by the
Liquidating Trustee to assist him in the consummation of the Plan or in his
administration of the Liquidating Trust.

       6.8. Appointment of the Liquidating Trustee. The Liquidating Trustee
shall be authorized to execute documents on behalf of the Debtor and the Estate.
Homer McClarty shall be the Liquidating Trustee.

      6.9      Powers and Responsibilities of Liquidating Trustee

       The Liquidating Trustee will be in control of and authorized and empowered
to carry out the terms and conditions of this Plan and the Liquidating Trust
Agreement and will have those responsibilities created by this Plan and the
Liquidating Trust Agreement upon the terms and conditions summarized therein,
and will, for the benefit of the Beneficiaries, exercise the rights and powers vested in
it by this Plan and the Liquidating Trust Agreement in the same manner, and use
the same degree of care and skill in his exercise as a prudent person would exercise
and use under the circumstances in the conduct of the Liquidating Trustee’s own
affairs, and further agrees to receive and disburse all of the Remaining Assets in
accordance with the terms thereof and this Plan. More specifically, without
limitation, the Liquidating Trustee shall have the right, power, authority, standing,
and approval, and shall be empowered to:

      (a) perform all of the obligations and agreements of the Plan and the
      Liquidating Trust Agreement provided for herein;

      (b) keep and maintain in a trust account for the benefit of the Liquidating Trust
      into which proceeds resulting from the initial receipt or from the sale or other
      disposition of, or from the income resulting from, all or any part of the
      liquidation of Debtor’s Assets and/or the prosecution of Causes of Action;

      (c) keep and maintain trust accounts for the benefit of the Liquidating Trust
      into which accounts the Trustee may place Disputed Claim Reserves;

      (d)    The Liquidating Trustee may reserve sufficient monies equal to the
      distributions to which holders of Disputed Administrative Claims would be
      entitled if such Disputed Administrative Claims became Allowed Claims (the
      “Distribution Reserve”);

      (e) commence, continue, prosecute, litigate, and/or settle and compromise
      Claims and Causes of Action, by or against the Debtor and third parties on

                                          23
   Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 24 of 54




behalf of the Liquidating Trust and for the benefit of the Beneficiaries thereof
(Except as expressly provided in the Plan or any order entered in the Chapter
11 Case prior to the Effective Date (including the Confirmation Order), the
Liquidating Trustee will have and shall retain after the Effective Date any and
all rights and defenses that the Debtor had with respect to any Claim as of the
Petition Date. All Claims of any Entity subject to section 502(d) of the
Bankruptcy Code shall be deemed disallowed as of the Effective Date unless
and until such Entity pays in full the amount that it owes such Debtor);

(f) object to any Claims (disputed or otherwise) at any time prior to the
Distribution Date and to settle, compromise, withdraw, or litigate to judgment,
objections to any and all Claims, regardless of whether the Claim was
scheduled by Debtor and classified as undisputed, liquidated, and non-
contingent, or otherwise, and to seek subordination of any Claim under the
Bankruptcy Code or any other authority;

(g) make distributions in respect of Allowed Claims subsequent to the Effective
Date in accordance with the Plan;

(h) take any actions necessary to the collection, receipt, or disposition of any
Remaining Assets;

(i) compromise or settle disputes with respect to warranty claims or disputes,
or debt obligations owed to the Debtor, its Estate, or the Liquidating Trust (to
the extent they constitute Remaining Assets);

(j) execute and deliver all releases, satisfactions, and termination statements
as may be required in connection with full payment of any debt obligation
secured by any lien or security interest;

(k) retain and/or terminate professional persons without Court approval, in the
Liquidating Trustee’s discretion, to assist in the duties and responsibilities
ascribed to him or her under this Plan and the Liquidating Trust Agreement.
The reasonable fees and expenses of all professionals retained by the
Liquidating Trustee shall be paid from the Remaining Assets without Court
approval;

(l) satisfy all reporting requirements for the Liquidating Trust, and all assets
held by or on behalf of the Liquidating Trust, to the relevant reporting
authority;

(m) file with the Bankruptcy Court reports regarding the liquidation or other
administration of property comprising the Remaining Assets, the distributions
made by the Liquidating Trust, and other matters required to be included in
such report;

                                   24
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 25 of 54




      (n) except as otherwise ordered by the Court, and subject to the terms of the
      Plan, pay any fees and expenses incurred by the Liquidating Trust on or after
      the Effective Date in accordance with the Liquidating Trust Agreement and
      without Court approval; and

      (o) dissolve the Debtors.

      (p) Subject to the other terms of the Plan and the Liquidating Trust
      Agreement, the Liquidating Trustee shall also have the right, power,
      authority, standing, and approval to commence, continue, prosecute, litigate
      and/or settle and compromise Causes of Action and any other claim against
      third parties. The Liquidating Trustee shall also have the right, standing, and
      approval to object to the allowance of any Claim at any time prior to the making
      of a distribution to holders of Allowed Claims.

      6.10 Funding the Liquidating Trust. On the Effective Date, all assets of
the Estate, of whatever nature, that have not been transferred to Buyer, shall be
transferred to the Liquidating Trust.

       6.11 Exculpation and indemnification. Neither the Liquidating Trustee
nor the firms or corporations representing him, or any of his employees,
professionals or agents, shall in any way be liable for any acts of any of his
employees, professionals or agents, except for acts undertaken by them in bad faith,
gross negligence or willful misconduct, in the performance of their respective duties.

       6.12. Equity of Debtor. As of the Effective Date, all issued and outstanding
stock, options, warrants and any other rights to acquire stock of the Debtor shall be
deemed extinguished and, thus, void, unless needed for purposes of winding up the
financial affairs of Debtor.

       6.13. Corporate Action

       (a) Prior to, on, or after the Effective Date, as applicable, all matters
provided for hereunder that would otherwise require approval of the shareholders,
members, or directors of the Debtor shall be deemed to have been so approved and
shall be in effect prior to, on or after the Effective Date, as applicable, pursuant to
applicable state law, without any requirement of further action by shareholders,
members, directors, managers or partners of the Debtor.

       (b) The Debtor and the Liquidating Trustee is authorized to execute,
deliver, file, or record such contracts, instruments, releases and other agreements or
documents and take such actions as may be necessary or appropriate to effectuate,
implement and further evidence the terms and conditions hereof. The Chief
Restructuring Officer is authorized to sign for the Debtor.


                                          25
            Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 26 of 54




                                ARTICLE 7
                    INJUNCTIVE AND RELATED PROVISIONS

      7.1     Release of Claims and Termination of Equity Interests

       Except as otherwise provided in this Plan, the rights afforded in the Plan and
the treatment of all Claims and Equity Interests in the Plan shall be in exchange for
and in complete satisfaction of, and release of Claims and Equity Interests of any
nature whatsoever, including any interest accrued on such Claims from and after the
Petition Date, against the Debtor and the Estate, or any of their respective Assets.
Except as otherwise provided in this Plan (i) on the Effective Date, all Claims against
the Debtor will be deemed satisfied and released in full and (ii) all entities shall be
precluded from asserting any Claims against the Liquidating Trustee or the Debtor
and the Estate, their respective successors or assigns, or the Assets. The
Confirmation Order shall be a judicial determination of release of all liabilities of the
Debtor. Except as otherwise provided in the Plan, neither the Plan, nor entry of the
Confirmation Order, nor any failure to object to a Claim shall have any res judicata,
estoppel, or other preclusive effect as to the Debtor, the Liquidating Trustees, or their
successors or assigns, with respect to any Cause of Action against any party;
provided, however, that nothing in this Plan shall discharge any liabilities of the
Debtor, arising after the entry of the Confirmation Order; provided, that, nothing in
the Plan shall discharge any liability to a governmental entity under applicable
environmental laws that a Debtor or any other Entity may have as the owner or
operator of real property on and after the entry of the Confirmation Order.

      7.2     Injunction

       (a)   Except as provided in the Plan or the Confirmation Order, as of the
Effective Date, all entities that have held, currently hold, or may hold a Claim,
Equity Interest, or other debt or liability that would be discharged upon
Confirmation but for the provisions of section 1141(d)(3) of the Bankruptcy Code or
an Equity Interest or other right of an equity security holder that is terminated
pursuant to the terms of the Plan will be permanently enjoined from taking any of
the following action on account of any such Claims, debts or liabilities or terminated
Equity Interests or rights: (i) commencing or continuing in any manner any action
or other proceedings against the Liquidating Trust other than to enforce any right
to a distribution pursuant to the Plan; (ii) enforcing attaching, collecting or
recovering in any manner any judgment, award, decree or order against the Debtor
or Liquidating Trust other than as permitted pursuant to clause (i) above; (iii)
creating, perfecting or enforcing any lien or encumbrance against the Debtor, or
Liquidating Trust; (iv) asserting a setoff or right of subrogation of any kind against
any debt, liability or obligation due to the Debtor or the Liquidating Trust; and (v)



                                           26
            Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 27 of 54




commencing or continuing any action, in any manner in any place that does not
comply with or is inconsistent with the provisions of the Plan.

       (b)    As of the Effective Date, all entities that have held, currently hold, or
may hold any Claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action or liabilities that are released pursuant to the Plan will be
permanently enjoined from taking any of the following actions against the Debtor or
Liquidating Trust on account of such released claims, obligations, suits, judgments,
damages, demands, debts, rights causes of action or liabilities: (i) commencing or
continuing in any manner any action or other proceedings; (ii) enforcing, attaching,
collecting or recovering in any manner, any judgment, award, decree or order; (iii)
creating, perfecting or enforcing any lien or encumbrance; (iv) asserting a setoff or
right of subrogation of any kind against any debt, liability or obligation due to any
released entity; and (v) commencing or continuing any action, in any manner, in any
place that does not comply with, or is inconsistent with, the provisions of the Plan.

      (c)    By accepting distributions, or the possibility of receiving distributions,
pursuant to the Plan, each holder of a claim or asserting a claim will be deemed to
have specifically consented to the injunctions set forth in the Plan. The permanent
injunction of the Plan shall apply to and inure to the benefit of, without limitation,
the Debtor and the Liquidating Trust.

      7.3     No Discharge

      Pursuant to section 1141(d)(3) of the Bankruptcy Code, Confirmation will not
discharge the Debtor.

       7.4    De-Identification of the Hotel
Notwithstanding any other provision of Article 7 of the Plan or any provision of the
Confirmation Order or APA, Debtors obligations to HHF with regard to de-
identification of the hotel are not waived or released, and HHF retains all of its
rights pursuant to the License Agreement with regard to asserting any claims
arising thereof and, as of the rejection and termination of the Licensing Agreement,
the automatic stay or any injunction provided by this Plan shall not apply to HHF
with respect to its rights to enforce the de-identification of the hotel, including a
claim for injunctive relief or specific performance in any court with appropriate
jurisdiction. Nothing in the Plan or Confirmation Order shall prevent HHF from
asserting its rights under the License Agreement including, but not limited to,
seeking stay relief to terminate or enforce termination of the License Agreement.

      7.5     No Release of Guaranty to HHF

Nothing in the Plan or Confirmation Order shall constitute a release of the
obligations of any guarantor under the License Agreement.


                                          27
       Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020      Page 28 of 54




                                  ARTICLE 8
                                 DISTRIBUTIONS

          8.1   Disbursing Agent. Unless otherwise provided for herein, all
Distributions under this Plan shall be made by the Liquidating Trustee on behalf
of the Debtors.
         8.2   Distributions of Cash. Any Distribution of Cash made by the
Liquidating Trustee on behalf of the Debtors may be made by check drawn on a
domestic bank or by wire transfer from a domestic bank.
          8.3    Delivery of Distributions. The Distribution to a Holder of an
Allowed Claim shall be made by the Liquidating Trustee on behalf of the Debtors
(a) at the address set forth on the proof of claim filed by such Holder, (b) at the
address set forth in any written notices of address change delivered to the Debtors
after the date of any related proof of claim, (c) at the addresses reflected in the
schedules if no proof of claim has been filed and the Debtors have not received a
written notice of a change of address, or (d) if the Holder’s address is not listed in
the Schedules, at the last known address of such Holder according to the Debtors’
books and records. If any Holder’s Distribution is returned as undeliverable, no
further Distributions to such Holder shall be made unless and until the Debtors
or Liquidating Trustee are notified of such Holder’s then-current address.
Amounts in respect of undeliverable Distributions made in Cash shall be retained
by the Debtors until such Distributions are claimed.
           8.4   Unclaimed Distributions All Distributions returned to the
Debtors or Liquidating Trustee and not claimed within six (6) months of return
shall be irrevocably retained by the Debtors notwithstanding any federal or state
escheat laws to the contrary for further payments or Distributions contemplated
by the Plan.

          8.5   Distributions to Holders as of the Record Date. All
Distributions on Allowed Claims shall be made to the Record Holders of such
Claims. As of the close of business on the Record Date, the Claims register
maintained for the Bankruptcy Case shall be deemed closed, and there shall be no
further change in the Record Holder of any Claim. The Debtors and Liquidating
Trustee shall have no obligation to recognize any transfer of any Claim occurring
after the Record Date. The Liquidating Trustee shall instead be entitled to
recognize and deal for all purposes under this Plan with the Record Holders as of
the Record Date.
          8.6   Fractional Dollars. Any other provision of this Plan
notwithstanding, the Debtors may make, but shall not be required to make,
Distributions or payments of fractions of dollars. Whenever any payment of a
fraction of a dollar under this Plan would otherwise be called for, the actual




                                        28
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 29 of 54




   payment may reflect a rounding of such fraction to the nearest whole dollar (up or
   down), with half dollars or less being rounded down.
             8.7   Withholding Taxes. The Debtors or the Liquidating Trustee, as
   the case may be, shall comply with all withholding and reporting requirements
   imposed by any federal, state, local, or foreign taxing authority, and all
   Distributions under this Plan shall be subject to any such withholding and
   reporting requirements.

             8.8    Records Retention. Debtor and the Liquidating Trustee shall
   not be required to retain any records of the Debtor or affiliates in their possession
   more than 6 months after the Effective Date. Notwithstanding the above, Debtor
   and the Liquidating Trustee may retain any or all of the records past this time
   period, and may abandon any or all records after the above 6-month period.

             8.9    Minimum Distribution. Any other provision of the Plan
   notwithstanding, the Liquidating Trustee will not be required to make
   distributions of Cash less than $5 in value, and each such Claim to which this
   limitation applies shall be deemed satisfied in full. Those monies not distributed
   shall be paid into the Bankruptcy Court Registry Fund as unclaimed funds
   pursuant to Fed.R.Bankr.P. 3011.

              8.10 Setoffs. The Debtor and Liquidating Trustee may, pursuant to
   section 553 of the Bankruptcy Code or applicable non-bankruptcy law, set off
   against any Allowed Claim and the distributions to be made pursuant hereto on
   account of such Allowed Claim (before any distribution is made on account of such
   Allowed Claim), the rights and Causes of Action of any nature that the Estate and
   the Liquidating Trust may hold against the holder of any such Allowed Claim;
   provided, however, that neither the failure to effect such a setoff nor the allowance
   of any Claim hereunder shall constitute a waiver or release by the Debtor or the
   Liquidating Trustee of any such rights and Causes of Action that the Debtor or
   the Liquidating Trustee may possess against any such holder, except as
   specifically provided herein.

             8.11   Provisions Regarding Disputed Claims


              a.     Objections to Claims. All parties in interest, shall be entitled
to object to Claims, provided, however, no party in interest shall be entitled to object
to Claims (i) that have been Allowed by a Final Order entered by the Bankruptcy
Court prior to the Effective Date, or (ii) that are Allowed by the express terms of this
Plan. Unless extended by the Bankruptcy Court upon a party in interest’s request
made prior to the expiration of the then current deadline, the deadline for objecting
to Claims shall be 60 days after the Effective Date.
             b.     No Distributions Pending Allowance. Except as otherwise




                                          29
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 30 of 54




provided herein, no Distributions will be made with respect to any portion of a Claim
unless and until any objection to such Claim has been settled, withdrawn or overruled
pursuant to a Final Order of the Bankruptcy Court.
              c.    Compromises and Settlements. Pursuant to Bankruptcy Rule
9019(a), the Debtor may compromise and settle various Claims (i) against it and (ii)
that it has against other persons. The Debtor expressly reserves the right (with
Bankruptcy Court approval, following appropriate notice and opportunity for a
hearing) to compromise and settle Claims against it and Claims that it may have
against other persons up to and including the Effective Date. After the Effective Date,
such right shall pass to the Liquidating Trustee and the Liquidating Trust shall be
governed by the terms of the Liquidating Trust Agreement. On and after the
Effective Date, the Liquidating Trustee, on behalf of the Debtors and the Estates,
shall have the authority to compromise, settle, otherwise resolve, or withdraw any
objections to Claims or any Retained Action without approval of the Bankruptcy
Court. Notwithstanding the foregoing, the Liquidating Trustee may, in its sole
discretion, seek approval from the Bankruptcy Court of a proposed settlement when
such approval is deemed by the Liquidating Trustee to be necessary or desirable to
achieve and consummate such settlement.
             d.     Setoffs. Subject to section 553 of the Bankruptcy Code, in the
event the Debtors have a Claim or cause of action of any nature whatsoever against
a Holder of a Claim, the Debtors (or as applicable, the Liquidating Trustee) may, but
are not required to, set off or recoup the Debtors’ Claim against such Holder’s Claim
(and any Distributions or other rights to receive property arising out of such Claim
under the Plan). Neither the failure to set off nor the allowance of any Holder’s Claim
under the Plan shall constitute a waiver or release of any Claim or cause of action of
the Debtors.
                                    ARTICLE 9

CONDITIONS TO CONFIRMATION AND CONSUMMATION OF THE PLAN

        9.1  Conditions to Confirmation. The following are conditions precedent
to the occurrence of the Confirmation Date, each of which must be satisfied or waived
by the Debtors and the Buyer in accordance with Section 9.3.
              (a)    The entry of an order approving the Disclosure Statement and
finding that it contains adequate information pursuant to section 1125 of the
Bankruptcy Code; and
             (b)   The proposed Confirmation Order shall be in form and
substance satisfactory to the Debtors and Buyer.
      9.2    Conditions to the Effective Date. The following are conditions
precedent to the occurrence of the Effective Date, each of which must be satisfied or
waived in writing by the Debtors.




                                          30
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 31 of 54




             (a)   The Confirmation Order shall have been entered in a form and
substance satisfactory to the Debtors and Buyer;
             (b)   The Confirmation Order shall not have been stayed, vacated,
reversed or modified;

             (c)   The Closing Date for the Sale to Buyer shall have occurred; and

              (d)   All material documents and agreements necessary to implement
the Plan, including the APA, shall have been effected or executed.
       9.3    Waiver of Conditions. The conditions set forth in Sections 9.1 and 9.2
that are capable of being waived may be waived at any time by a writing signed by
an authorized representative of both the Debtors and the Buyer without notice or
order of the Bankruptcy Court.
       9.4 Effects of Failure of Conditions. In the event that one or more of the
conditions specified in Section 9.2 of the Plan have not occurred (or been waived),
upon notification submitted by the Debtors to the Bankruptcy Court: (a) the
Confirmation Order, automatically and without further order of the Bankruptcy
Court, shall be, and shall be deemed, vacated, null and void, with no force or legal
effect whatsoever; (b) no distributions under the Plan shall be made; all Property of
the Estates shall remain with (or revest in) the Debtors’ Estates; (d) the Debtors and
all Holders of Claims and Interests shall be restored to the status quo ante as of the
day immediately preceding the Confirmation Date as though the Confirmation Date
never occurred; and (e) the Debtors’ obligations with respect to the Claims and
interests shall remain unchanged and nothing contained herein shall constitute or be
deemed a waiver or release of any Claims or interests by or against the Debtors or
any other Person or Entity or to prejudice in any manner the rights of the Debtors,
the Committee or any Person or Entity in any further proceedings involving the
Debtors.

                                     ARTICLE 10

                              EFFECT OF CONFIRMATION

        10.1 Injunction. Entry of the Confirmation Order shall act as a permanent
injunction against any Person commencing or continuing any action, employment of
process, or act to collect, offset, or recover any Claim or Cause of Action satisfied,
released, or discharged under this Plan to the fullest extent authorized or provided
by the Bankruptcy Code, including, without limitation, to the fullest extent provided
for or authorized by §§ 524 and 1141 thereof.
       10.2 Exculpation and Limitation of Liability in Connection With
These Chapter 11 Proceedings. The Debtors, the Senior Lender, the Buyer and
the Liquidating Trustee and their respective members, managers, officers, directors,
employees, advisors, attorneys, representatives, financial advisors, investment




                                         31
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020      Page 32 of 54




bankers, or agents and any of such parties’ successors and assigns, shall not have or
incur, and are hereby released from, any claim, obligation, cause of action, or liability
to one another or to any Holder of any Claim or interest, or any other party-in-
interest, or any of its respective agents, employees, representatives, financial
advisors, attorneys, or Affiliates, or any of their successors or assigns, for any act or
omission in connection with, relating to, or arising out of the Bankruptcy Case, the
negotiation and filing of this Plan, the filing of the Bankruptcy Case, the pursuit of
confirmation of this Plan, the consummation of this Plan, or the administration of
this Plan or the property to be distributed under this Plan, except for their willful
misconduct or gross negligence, and in all respects shall be entitled to reasonably rely
upon the advice of counsel with respect to its duties and responsibilities under this
Plan. Notwithstanding anything to the contrary in the Plan, Surinder and Bhavneet
Bhogal shall not be released from any claims by operation of confirmation of the
Debtor’s plan, as amended.

                                      ARTICLE 11

                          RETENTION OF JURISDICTION

       11.1 Jurisdiction. Notwithstanding the entry of the Confirmation Order and
the occurrence of the Effective date, the Bankruptcy Court shall, after the Effective
Date, have or retain such jurisdiction over the Chapter 11 Case and all Entities with
respect to all matters related to the Chapter 11 Case, to the fullest extent legally
permissible, including but not limited to, jurisdiction for the following purposes:


              (a)    To adjudicate objections concerning the allowance, priority or
classification of Claims and any subordination thereof, and to establish a date or
dates by which objections to Claims must be filed to the extent not established herein;
             (b)  To liquidate the amount of any disputed, contingent or
unliquidated Claim, to estimate the amount of any disputed, contingent or
unliquidated Claim, to establish the amount of any reserve required to be withheld
from any distribution under this Plan on account of any disputed, contingent or
unliquidated Claim;
             (c)   To resolve all matters related to the rejection, and assumption
and/or assignment of any Executory Contract or Unexpired Lease of the Debtor;
             (d)   To hear and rule upon all Claims or causes of action commenced
and/or pursued by the Debtors or Liquidating Trustee;

             (e)    To hear and rule upon all applications for compensation of
Professionals;

               (f)  To remedy any defect or omission or reconcile any inconsistency
in this Plan, as may be necessary to carry out the intent and purpose of this Plan;




                                           32
          Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 33 of 54




           (g)    To construe or interpret any provisions in this Plan and to issue
such orders as may be necessary for the implementation, execution and
consummation of this Plan, to the extent authorized by the Bankruptcy Court;
             (h)    To adjudicate controversies arising out of the administration of
the Estates or the implementation of this Plan;
              (i)   To make such determinations and enter such orders as may be
necessary to effectuate all the terms and conditions of this Plan, including the
Distribution of funds from the Estate and the payment of claims;
            (j)   To determine any suit or proceeding brought by the Debtors
and/or the Liquidating Trustee to recover property under any provisions of the
Bankruptcy Code;
             (k)   To hear and determine any tax disputes concerning the Debtors
and to determine and declare any tax effects under this Plan;
             (l)   To determine such other matters as may be provided for in this
Plan or the Confirmation Order or as may be authorized by or under the provisions
of the Bankruptcy Code;
             (m) To determine any controversies, actions or disputes that may
arise under the provisions of this Plan, or the rights, duties or obligations of any
Person under the provisions of this Plan;
             (n)    To adjudicate any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of, or in connection with, any
agreement pursuant to which the Debtors sold any of its assets during the
Bankruptcy Case; and

            (o)   Resolve any other matters that may arise in connection with or
related to the Plan, the Disclosure Statement, the Confirmation Order, the
Liquidating Trust or any contract, instrument, release, or other agreement or
document adopted in connection with the Plan or the Disclosure Statement;

              (p)   Enter an order and/or the decree concluding the Chapter 11 Case;
and

              (q)   Otherwise enforce the provisions of the Plan.



       11.2 Alternative Jurisdiction. In the event that the Bankruptcy Court is
found to lack jurisdiction to resolve any matter, then the District Court shall hear
and determine such matter. If the District Court does not have jurisdiction, then the
matter may be brought before any court having jurisdiction with regard thereto.
       11.3   Final Decree. After the Confirmation Order has become a Final Order,




                                         33
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 34 of 54




the Liquidating Trustee or Debtor may file a motion for entry of a Final Decree. The
powers and duties of the Liquidating Trustee shall continue after entry of the Final
Decree. It is contemplated that the Liquidating Trustee will liquidate the Debtors’
estates outside of Bankruptcy after entry of the Final Decree.



                                        ARTICLE 12

                        MISCELLANEOUS PROVISIONS

        12.1 Modification of the Plan. Subject to the limitations contained in the
Plan: (i) the Debtor reserves the right, in accordance with the Bankruptcy Code and
the Bankruptcy Rules, to amend or modify the Plan prior to the entry of the
Confirmation Order, including amendments or modifications to satisfy section
1129(b) of the Bankruptcy Code; and (ii) after the entry of the Confirmation Order,
the Debtor may, and upon order of the Bankruptcy Court, amend or modify the Plan
in accordance with section 1127(b) of the Bankruptcy Code, or remedy any defect or
omission or reconcile any inconsistency in the Plan in such manner as may be
necessary to carry out the purpose and intent of the Plan.

        12.2 Revocation of Plan The Debtor reserves the right to revoke or
withdraw the Plan prior to the entry of the Confirmation Order and to file subsequent
plans. If the Debtor revokes or withdraws the Plan, or if entry of the Confirmation
Order or the Effective Date does not occur, then: (i) the Plan shall be null and void in
all respects; and (ii) nothing contained in the Plan shall: (a) constitute a waiver or
release of any claims by or against, or against, or any Equity Interests in, such Debtor
or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
Entity; or (c) constitute an admission of any sort by the Debtor or any other Entity.

       12.3 Substantive Consolidation.


              (a)  The Plan serves as a motion seeking, and entry of the
Confirmation Order shall constitute, the approval, pursuant to section 105(a) of the
Bankruptcy Code, effective as of the Effective Date (but retroactive for solicitation
and voting purposes), of the substantive consolidation for voting, confirmation and
distribution purposes of the Chhatrala Grand Rapids, LLC, Case No. 18-03908-jtg,
and Bhogal Enterprises, LLC, Case No. 19-3909-jtg.
              (b)   In the event that the Bankruptcy Court orders partial, or does not
order, substantive consolidation, the Debtors reserve the right to (i) proceed with no
or partial Plan consolidation, (ii) propose one or more sub-Plans with respect to one
or more Debtors, (iii) proceed with confirmation of one or more sub-Plans to the
exclusion of the other sub-Plans, (iv) withdraw some or all of the sub-Plans, or (v)
withdraw the Plan. Subject to the immediately preceding sentence, the Debtors’




                                          34
          Case:19-03908-jtg     Doc #:345 Filed: 04/23/2020     Page 35 of 54




inability to confirm any Plan consolidation or sub-Plan, or the Debtors’ election to
withdraw any Plan consolidation or sub-Plan, shall not impair confirmation or
consummation of any other Plan consolidation or sub-Plan.
              (c)   In the event that the Bankruptcy Court does not order
substantive consolidation as requested herein, (i) Claims against the applicable
Debtors shall be treated as separate Claims with respect to the estates of such
Debtors for all purposes, and such Claims shall be administered as provided in the
applicable sub-Plan and (ii) the Debtors shall not be required to re-solicit votes with
respect to the Plan or any applicable sub-Plan.
      12.4 Preparation of Tax Returns. The Debtors or the Liquidating Trustee
on behalf of the Debtors shall file all tax returns and other filings with governmental
authorities and may file determination requests under section 505(b) of the
Bankruptcy Code to resolve any Disputed Claim relating to taxes with a
governmental authority.
      12.5 Headings. The headings of the Articles and the sections of this Plan
have been used for convenience only and shall not limit or otherwise affect the
meaning thereof.
       12.6 No Admissions; Objection to Claims. Nothing in this Plan shall be
deemed to constitute an admission that any individual, corporation, partnership,
trust, venture, governmental unit, or any other form of legal entity as being the
Holder of a Claim is the Holder of an Allowed Claim, except as expressly provided in
this Plan.
       12.7 No Bar to Suits. Except as otherwise provided in this Plan, neither this
Plan or confirmation hereof shall operate to bar or estop the Debtors or the
Liquidating Trustee on behalf of the Debtors from commencing any cause of action,
or any other legal action against any Holder of a Claim or any individual, corporation,
partnership, trust, venture, governmental unit, or any other form of legal entity,
whether such cause of action, or any other legal action arose prior to or after the
Confirmation Date and whether or not the existence of such cause of action, or any
other legal action was disclosed in any disclosure statement filed by the Debtors in
connection with this Plan or whether or not any payment was made or is made on
account of any Claim.
       12.8 Exhibits/Schedules. Any exhibits and schedules to this Plan and/or
the Disclosure Statement, including the Plan Supplement, and all attachments
thereto, are incorporated into and are a part of this Plan as if set forth in full herein.
       12.9 Further Assurances. The Debtors and all Holders of Claims receiving
Distributions under this Plan and all other parties in interest may and shall, from
time to time, prepare, execute and deliver any agreements or documents and take
any other actions as may be necessary or advisable to effectuate the provisions and
intent of this Plan.




                                           35
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 36 of 54




       12.10 Disclaimer Regarding Tax Consequence. Tax consequences to
creditors and Interest Holders may result from confirmation of the Plan. Each Holder
of a Claim or Interest should seek professional tax advice, including the evaluation of
recently enacted or pending legislation, because recent changes in taxation may be
complex and lack authoritative interpretation. No specific tax consequences to any
Creditor or Holder of an Interest are represented, implied, or warranted. THE
PROPONENT ASSUMES NO RESPONSIBILITY FOR THE TAX EFFECT THAT
CONSUMMATION OF THE PLAN WILL HAVE ON ANY
GIVEN HOLDER OF A CLAIM OR INTEREST. HOLDERS OF CLAIMS OR
INTERESTS ARE STRONGLY URGED TO CONSULT THEIR OWN TAX
ADVISORS CONCERNING THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE PLAN TO THEIR INDIVIDUAL SITUATION
      12.11 Subsequent Conversion. In the event that following the Effective
Date any Bankruptcy Case is converted to a case under chapter 7 of the Bankruptcy
Code, all remaining property of the Liquidating Trust as of conversion will become
property of that Debtor’s Chapter 7 estate.
       12.12 United States Trustee Fees The Debtors shall be responsible for
timely payment of fees incurred pursuant to 28 U.S.C. § 1930(a)(6), as funded
pursuant to the APA. After confirmation, the Debtors, or the Liquidating Trustee on
behalf of the Debtors, shall file with the Bankruptcy Court and the United States
Trustee a quarterly post confirmation report, in the format specified by the U.S.
Trustee, for each quarter that the case remains open. The United States Trustee
quarterly fee shall be calculated on all disbursements made following the Effective
Date by the Debtors, or the Liquidating Trustee on behalf of the Debtors, whether
pursuant to the Plan or not, until the Bankruptcy Case is closed, converted to chapter
7 or dismissed. The Bankruptcy Court shall retain jurisdiction to decide any post
confirmation dispute concerning the United States Trustee quarterly fees.
       12.13 Post Effective Date Disputes. After the Effective Date, if the Debtors,
or the Liquidating Trustee on behalf of the Debtors, allegedly fail to comply with the
terms of the Plan, any aggrieved creditor who wishes to enforce its rights under the
Plan must file a motion with the Bankruptcy Court for whatever relief is appropriate,
and the Debtors, or the Liquidating Trustee on behalf of the Debtors, shall retain all
defenses to any such motion.

       12.14 Post-Effective Date Professionals’ Fees and Final Fee
Applications. The Liquidating Trustee may pay reasonable, documented fees of
Retained Professionals incurred after the Effective Date, pursuant to and subject to
the terms of the Liquidating Trust Agreement.

       12.15 Successors and Assigns. The rights, benefits and obligations of any
Entity named or, administrator, successor or assign of such Entity.

      12.16 Governing Law. Except to the extent that the Bankruptcy Code or



                                          36
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 37 of 54




Bankruptcy Rules apply, the provisions of any contract, instrument, release, or other
agreement or document entered into in connection herewith, the rights and
obligations arising hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of Michigan, without giving effect to the
principles of conflict of laws thereof.

      12.17 Reservation of Rights. Except as expressly set forth herein, the
Plan shall have no force or effect unless and until the Bankruptcy Court enters the
Confirmation Order. Neither the filing of the Plan, any statement or provision
contained herein, nor the taking of any action by a Debtor or any Entity with
respect to the Plan shall be or shall be deemed to be an admission or waiver of any
rights of Debtor or any party-in-interest prior to the Effective Date.

     12.18    omitted

      12.19 Further Assurances. The Debtor, all holders of Claims receiving
distributions hereunder and all other parties-in-interest shall, from time to time,
prepare, execute and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent of the
plan or the Confirmation Order.

       12.20 Filing of Additional Documents. On or before the Effective Date, the
Debtor may file with the Bankruptcy Court all agreements and other documents that
may be necessary or appropriate to effectuate and further evidence the terms and
conditions hereof.

      12.21 No Stay of Confirmation Order. The Confirmation Order shall
contain a waiver of any stay of enforcement otherwise applicable.




                              [signature on next page]




                                          37
         Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 38 of 54




Respectfully submitted,
Chhatrala Grand Rapids, LLC, and Bhogal Enterprises, LLC

/s/ Bhavneet Bhogal
By: Bhavneet Bhogal

 STEINBERG SHAPIRO & CLARK

 /s/ Mark H. Shapiro                     /s/ Robert N. Bassel
 Mark H. Shapiro (P43134)                Robert N. Bassel (P 48420)
 Attorney for Debtor                     Attorney for Debtor
 25925 Telegraph Road, Suite 203         P.O. Box T
 Southfield, MI 48033                    Clinton, MI 49236
 248-352-4700                            (248) 677-1234
 shapiro@steinbergshapiro.com            bbassel@gmail.com




                                                                           38
Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 39 of 54




                                                                  39
     Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 40 of 54




                              EXHIBIT A

             LIQUIDATING TRUST AGREEMENT AND
                   DECLARATION OF TRUST

                                AMONG

CHHATRALA GRAND RAPIDS, LLC AND BHOGAL ENTERPRISES, LLC
     DEBTORS-IN-POSSESSION IN THE CHAPTER 11 CASE

                                 AND

        HOMER MCCLARTY AS LIQUIDATING TRUSTEE




                   DATED AS OF __________, 2020




                                                                       40
    Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 41 of 54




CHHATRALA GRAND RAPIDS, LLC; AND BHOGAL ENTERPRISES, LLC
 LIQUIDATING TRUST AGREEMENT AND DECLARATION OF TRUST

       This Liquidating Trust Agreement and Declaration of Trust (the
“Agreement”) is made and entered into as of the ____ day of _____, 2020 (the
“Effective Date”), by and among Chhatrala Grand Rapids, LLC; and Bhogal
Enterprises, LLC, debtors-in-possession in the Chapter 11 Case and Homer
McClarty (“Mr. McClarty”) (the “Liquidating Trustee”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Plan of Liquidation proposed by the Debtor and as the same may from time to time
be amended (the “Plan”).

       WHEREAS, on September 16, 2019, the Debtors filed their voluntary
petitions for relief under Chapter 11 of the United States Bankruptcy Code, as
amended (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Western District of Michigan (the “Bankruptcy Court”);

      WHEREAS, the Debtors filed their Disclosure Statement and Plan of
Liquidation proposed by the Debtor and as the same may from time to time be
amended (the “Plan”);

      WHEREAS, on _____, 2020, the Bankruptcy Court entered its Order
Confirming the Plan of Liquidation proposed by the Debtor (the “Confirmation
Order”);

      WHEREAS, the Plan, among other things, provides for the creation of the
Liquidating Trust, the vesting and/or transfer of the Remaining Assets to the
Liquidating Trust, the appointment of the Liquidating Trustee to administer the
Remaining Assets, to, among other things, pursue and settle Claims, Causes of
Action and Avoidance Actions in accordance with and subject to the provisions of
the Plan and this Agreement, to liquidate Remaining Assets, and to distribute the
proceeds from such liquidation to beneficiaries of the Liquidating Trust (each a
“Liquidating Trust Beneficiary,” and collectively the “Liquidating Trust
Beneficiaries”).

       NOW, THEREFORE, in order to comply with the terms and conditions of the
Plan, the parties hereto agree as follows:


                                   ARTICLE I
                                  DEFINITIONS

         1.1 Rules of Interpretation. All capitalized terms used and not otherwise
defined herein shall have the respective meanings assigned thereto in the Plan, or,
if not defined in the Plan and defined in the Bankruptcy Code, the meanings


                                                                              41
    Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 42 of 54




assigned thereto in the Bankruptcy Code unless, in either case, the context clearly
requires otherwise. All references to the Plan contained herein mean the Plan as it
may have been modified pursuant to the Confirmation Order.

       1.2 Certain Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the terms
defined in this Section shall have the meanings assigned to them in this Section,
and shall include the plural as well as the singular, and the masculine as well as
the feminine.

“Agreement” means this Liquidating Trust Agreement and Declaration of Trust
dated as of ______ __, 2020.

“Liquidating Trust” means the Liquidating Trust created pursuant to this
Agreement and established on the Effective Date.

“Liquidating Trust Assets” and “Remaining Assets” means those assets transferred
to and owned by or preserved for the Liquidating Trust pursuant to the Plan.

“Liquidating Trust Beneficiary” means the holder of an Allowed Claim that receives
a beneficial interest in the Liquidating Trust in accordance with the Plan.

“Liquidating Trustee Professionals” means professionals retained by the
Liquidating Trustee.

“Liquidating Trustee” means Mr. McClarty or any successor named pursuant to this
Agreement.

“Net Proceeds” means such amounts collected from the sale or liquidation of assets
after payment of all costs and expenses of such sale or liquidation, including,
without limitation, attorney fees and liquidating trust fees.

“Tax Code” means the Internal Revenue Code of 1986, as amended.


                            ARTICLE II
           LIQUIDATING TRUST CREATION AND GOVERNANCE

     2.1   Purpose of Liquidating Trust. The Debtors, in compliance with the Plan,
hereby constitute and create the Liquidating Trust for the primary purpose of
liquidating and distributing the Liquidating Trust Assets transferred to it and with
no objective to continue or engage in the conduct of a trade or business, except to
the extent reasonably necessary to, and consistent with, the liquidating purposes of
the Liquidating Trust.



                                                                               42
     Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020      Page 43 of 54




               The Liquidating Trustee shall have full authority to take any steps
 necessary to administer this Agreement, including, without limitation, the duty and
 obligation to hold, conserve, and protect the Liquidating Trust Assets and to collect
 on, sell, or otherwise liquidate or dispose of the Liquidating Trust Assets, and to
 distribute the Net Proceeds of such disposition to the Liquidating Trust
 Beneficiaries as provided for in the Plan in as prompt, efficient and orderly a fashion
 as possible, in accordance with and as set forth in the provisions of Article III of this
 Agreement.

             The Liquidating Trustee shall serve until death, resignation or
 termination of the Liquidating Trust pursuant to the Plan and this Agreement.

       2.2 Acceptance by Liquidating Trustee. The Liquidating Trustee is willing
and does hereby accept the appointment to serve as a Liquidating Trustee and to
hold and administer the Liquidating Trust Assets pursuant to the terms of this
Agreement and the Plan.

         2.3 Name of Liquidating Trust. The Liquidating Trust established hereby
shall bear the name “Chhatrala Liquidating Trust.” In connection with the exercise
of the powers as trustee, the Liquidating Trustee may use such name or such
variation thereon as he sees fit, or may use his own name, as trustee.

        2.4 Transfer of Liquidating Trust Assets to Liquidating Trust. On the
Effective Date and in accordance with the Plan, the Debtors shall and shall be
deemed to have irrevocably transferred to the Liquidating Trust, any Assets for
liquidation and distribution in accordance with the Plan.

        The Liquidating Trust Assets shall be held and managed by the Liquidating
 Trustee pursuant to the Plan and this Agreement. The Debtor shall, as needed and
 as reasonably requested by the Liquidating Trustee, execute and deliver or cause to
 be executed and delivered to, or upon the order of the either of the Liquidating
 Trustee, all such confirmatory deeds or other instruments, in recordable form where
 necessary or appropriate, and the Debtor shall take or cause to be taken such other
 action as the Liquidating Trustee may reasonably deem necessary or appropriate,
 in order to vest or perfect in or confirm to the Liquidating Trust (or upon the order
 of the Liquidating Trustee) title to and possession of all of the Liquidating Trust
 Assets.

       2.5     Vesting of Assets. On the Effective Date, and subject to the applicable
 provisions of the Plan, and all prior orders of the Bankruptcy Court, all property
 treated by the Plan, any minutes, and general corporate records of the Debtor, and
 any books and records relating to the foregoing not otherwise treated by the Plan,
 shall vest in the Liquidating Trust free and clear of all liens, Claims, encumbrances,
 and other interests and shall thereafter be administered, liquidated by sale,
 collection, recovery, or other disposition and distributed by the Liquidating Trust in
 accordance with the terms of this Agreement and the Plan.


                                                                                    43
    Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 44 of 54




                              ARTICLE III
                   LIQUIDATING TRUST ADMINISTRATION

       3.1    Limitations on Liquidating Trustee. The Liquidating Trustee shall
carry out the purposes of the Liquidating Trust and the direction contained herein
and in the Plan.

       3.2    Liquidating Trustee’ Powers and Responsibilities. The Liquidating
Trustee shall have the rights and powers set forth in the Plan and this Agreement,
including, but not limited to, the powers of a debtor-in-possession under Bankruptcy
Code sections 1107 and 1008. The Liquidating Trustee shall be governed in all
things by the terms of this Agreement and the Plan.

       The Liquidating Trustee will be in control of and authorized and empowered
to carry out the terms and conditions of this Plan and the Liquidating Trust
Agreement and will have those responsibilities created by this Plan and the
Liquidating Trust Agreement upon the terms and conditions summarized therein,
and will, for the benefit of the Beneficiaries, exercise the rights and powers vested in
it by this Plan and the Liquidating Trust Agreement in the same manner, and use
the same degree of care and skill in his exercise as a prudent person would exercise
and use under the circumstances in the conduct of the Liquidating Trustee’s own
affairs, and further agrees to receive and disburse all of the Remaining Assets in
accordance with the terms thereof and this Plan. More specifically, without
limitation, the Liquidating Trustee shall have the right, power, authority, standing,
and approval, and shall be empowered to:

      (a) perform all of the obligations and agreements of the Plan and the
      Liquidating Trust Agreement provided for herein;

      (b) keep and maintain in a trust account for the benefit of the Liquidating Trust
      into which proceeds resulting from the initial receipt or from the sale or other
      disposition of, or from the income resulting from, all or any part of the
      liquidation of Debtor’s Assets and/or the prosecution of Causes of Action;

      (c) keep and maintain trust accounts for the benefit of the Liquidating Trust
      into which accounts the Trustee may place Disputed Claim Reserves;

      (d)    The Liquidating Trustee may reserve sufficient monies equal to the
      distributions to which holders of Disputed Administrative Claims would be
      entitled if such Disputed Administrative Claims became Allowed Claims (the
      “Distribution Reserve”);

      (e) commence, continue, prosecute, litigate, and/or settle and compromise
      Claims and Causes of Action, by or against the Debtor and third parties on
      behalf of the Liquidating Trust and for the benefit of the Beneficiaries thereof


                                                                                 44
Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 45 of 54




  (Except as expressly provided in the Plan or any order entered in the Chapter
  11 Case prior to the Effective Date (including the Confirmation Order), the
  Liquidating Trustee will have and shall retain after the Effective Date any and
  all rights and defenses that the Debtor had with respect to any Claim as of the
  Petition Date. All Claims of any Entity subject to section 502(d) of the
  Bankruptcy Code shall be deemed disallowed as of the Effective Date unless
  and until such Entity pays in full the amount that it owes such Debtor);

  (f) object to any Claims (disputed or otherwise) at any time prior to the
  Distribution Date and to settle, compromise, withdraw, or litigate to judgment,
  objections to any and all Claims, regardless of whether the Claim was
  scheduled by Debtor and classified as undisputed, liquidated, and non-
  contingent, or otherwise, and to seek subordination of any Claim under the
  Bankruptcy Code or any other authority;

  (g) make distributions in respect of Allowed Claims subsequent to the Effective
  Date in accordance with the Plan;

  (h) take any actions necessary to the collection, receipt, or disposition of any
  Remaining Assets;

  (i) compromise or settle disputes with respect to warranty claims or disputes,
  or debt obligations owed to the Debtor, its Estate, or the Liquidating Trust (to
  the extent they constitute Remaining Assets);

  (j) execute and deliver all releases, satisfactions, and termination statements
  as may be required in connection with full payment of any debt obligation
  secured by any lien or security interest;

  (k) retain and/or terminate professional persons without Court approval, in the
  Liquidating Trustee’s discretion, to assist in the duties and responsibilities
  ascribed to him or her under this Plan and the Liquidating Trust Agreement.
  The reasonable fees and expenses of all professionals retained by the
  Liquidating Trustee shall be paid from the Remaining Assets without Court
  approval;

  (l) satisfy all reporting requirements for the Liquidating Trust, and all assets
  held by or on behalf of the Liquidating Trust, to the relevant reporting
  authority;

  (m) file with the Bankruptcy Court reports regarding the liquidation or other
  administration of property comprising the Remaining Assets, the distributions
  made by the Liquidating Trust, and other matters required to be included in
  such report;



                                                                            45
         Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 46 of 54




            (n) except as otherwise ordered by the Court, and subject to the terms of the
            Plan, pay any fees and expenses incurred by the Liquidating Trust on or after
            the Effective Date in accordance with the Liquidating Trust Agreement and
            without Court approval;

            (o) Take any other action authorized by the Plan or necessary and appropriate
            to implement the Plan; and

            (o) dissolve the Debtor.

           Subject to the other terms of the Plan and the Liquidating Trust Agreement,
     the Liquidating Trustee shall also have the right, power, authority, standing, and
     approval to commence, continue, prosecute, litigate and/or settle and compromise
     Causes of Action and any other claim against third parties or the Debtor. The
     Liquidating Trustee shall also have the right, standing, and approval to object to the
     allowance of any Claim at any time prior to the making of a distribution to holders of
     Allowed Claims, including administrative expenses.

            3.3    Omitted

             3.4    Trust Distributions. The Liquidating Trustee shall make continuing
     efforts to liquidate all assets of the Debtor and the Estate (including, without
     limitation, all Causes of Action and all Assets). The Liquidating Trustee shall
     distribute to the Liquidating Trust Beneficiaries (as such may have been
     determined at such time) the net income of the Liquidating Trust plus all Net
     Proceeds of the liquidation all in accordance with the Plan and this Agreement,
     except for amounts retained as reasonably necessary to maintain the value of the
     Liquidating Trust Assets and to meet all claims and contingent liabilities
     (including Disputed Claims) required to be paid. Distributions shall be made in
     accordance with the Plan, and the Liquidating Trustee shall not unduly prolong the
     duration of the Liquidating Trust. The Liquidating Trustee is authorized to escrow
     the amount necessary to pay Disputed Claims until those claims are determined by
     a Final Order.

        3.5          Compliance with Tax Requirements. To the extent applicable, the
Liquidating Trustees shall comply with all tax withholding and reporting requirements
imposed on it by any governmental unit, and all distributions pursuant to the Plan shall
be subject to such withholding and reporting requirements. The Liquidating Trustee
shall be authorized to take any actions that they determine to be necessary, appropriate
or desirable to comply with such withholding or reporting requirements.
Notwithstanding any other provision of the Plan or this Agreement, each Entity
receiving a distribution of Cash pursuant to the Plan shall have sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed on it by
any governmental unit on account of such distribution, including income, withholding
and other Tax obligations. Any recipient of a distribution of Cash or other property may


                                                                                     46
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020      Page 47 of 54




be compelled to execute any required tax withholding or reporting form prior to the
receipt of a distribution of Cash or other property.

               3.6 Preservation of Causes of Action and Avoidance Actions. In
accordance with Bankruptcy Code section 1123(b)(3), and except as otherwise
provided in the Plan or the Confirmation Order, the Liquidating Trust shall
retain all of the Causes of Action and Avoidance Actions, and other similar
claims arising under applicable state laws or the Bankruptcy Code. The
Liquidating Trustee and the Liquidating Trust may enforce, sue on, settle or
compromise (or decline to do any of the foregoing) any or all of the Causes of
Action and Avoidance Actions, subject to the terms hereof.

              3.7 Settlement of Causes of Action and Avoidance Actions.
After the Effective Date, the Liquidating Trust and/or the Liquidating
Trustee, in accordance with the terms of the Plan and this Agreement, will
determine whether to bring, settle, release, compromise, enforce or abandon
such rights (or decline to do any of the foregoing). The Liquidating Trustee
shall have the authority to compromise claims.

               3.8 Interest Beneficial Only. The beneficial interests held by a
Liquidating Trust Beneficiary hereunder shall not entitle any such beneficiary
to any title or direct ownership interest in or to the Liquidating Trust Assets
as such, or to any right to call for a partition or division of the same, or to
require an accounting.

              3.9 Evidence of Beneficial Interest. Ownership of a beneficial
interest in the Liquidating Trust shall not be evidenced by any certificate,
security or receipt or in any other form or manner whatsoever.

             3.10 No Transfer of Beneficial Interests. Liquidating Trust
Beneficiaries shall not have the right to convey, assign, sell or otherwise transfer
any beneficial interest in the Liquidating Trust, except by bequest or devise or
pursuant to the laws of intestate succession.

              3.11 Effect of Death, Incapacity or Bankruptcy. The death,
incapacity or bankruptcy of any of the Liquidating Trust Beneficiaries during
the terms of this Liquidating Trust shall not (a) operate to terminate the
Liquidating Trust; (b) entitle the representatives or creditors of the deceased
beneficiary to an accounting; (c) entitle the representatives or creditors of the
deceased beneficiary to take any action in the Bankruptcy Court or elsewhere
for the distribution of the Liquidating Trust Assets or for a partition thereof; or
(d) otherwise affect the rights and obligations of any of the other Liquidating
Trust Beneficiaries.

            3.12 Effect of Liquidating Trust on Third Parties. There is no
obligation on the part of any purchaser or purchasers from the Liquidating


                                                                                       47
          Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 48 of 54




Trustee or any agent of the Liquidating Trustee, or on the part of any other
persons dealing with the Liquidating Trustee or any agent of the Liquidating
Trustee, to oversee the application of purchase money or other consideration
passing to the Liquidating Trustee or any agent of the Liquidating Trustee or to
inquire into the validity, expediency or propriety of any such transaction by the
Liquidating Trustee or any agent of the Liquidating Trustee.

        3.13 Duration of the Liquidating Trust. The Liquidating Trust shall
terminate on the date on which all of the Liquidating Trust Assets have been
distributed in accordance with the terms of this Agreement and the Plan (the
“Termination Date”). Every effort shall be made to see that the Termination
Date shall be no later than the time reasonably necessary to accomplish the
purposes of the Liquidating Trust as contemplated by this Agreement and the
Plan.

        3.14 No Reversions. Notwithstanding anything to the contrary in the
Plan or this Agreement, in no event shall any of the Liquidating Trust Assets
revert to or be distributed to the Debtor.

                             ARTICLE IV
                        LIQUIDATING TRUSTEE
                 AND SUCCESSOR LIQUIDATING TRUSTEE

     4.1       Standard of Care. Except in the case of fraud, willful misconduct
or gross negligence, neither the Liquidating Trustee nor members, designees,
counsel, financial advisors or any duly designated agent or representative of
the Liquidating Trustee shall be liable for any loss or damage by reason of any
action taken or omitted by them pursuant to the discretion, powers and
authority conferred on them by the Plan or this Agreement.

    4.2       No Liability for Acts of Predecessors. No successor Liquidating
Trustee shall be in any way liable or otherwise responsible for the acts or
omission of any Liquidating Trustee in office prior to the date on which he
becomes a Liquidating Trustee unless such successor Liquidating Trustee
expressly assumes such liability or responsibility.

     4.3       Reliance on Documents or Advice of Professionals. Except as
otherwise provided herein, the Liquidating Trustee may rely and shall be
protected in acting in reliance upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order or other paper or
document believed to be genuine and to have been signed or presented by the
proper party or parties. The Liquidating Trustee may also engage and consult
with legal and accounting professionals to be selected by them and shall not be
liable for any action taken or suffered in reliance upon the advice of such
professionals.


                                                                                    48
          Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020     Page 49 of 54




      4.4      No Personal Obligation for Liquidating Trust Liabilities. Persons
dealing with the Liquidating Trustee shall look only to the Liquidating Trust
to satisfy any liability incurred by the Liquidating Trustee to such person in
carrying out the terms of the Liquidating Trust, and the Liquidating Trustee
shall not have any personal or individual obligation to satisfy any such
liability.

     4.5       Exercise of Power. Except as otherwise specifically set forth
herein or in the Plan, the Liquidating Trustee shall not be required to procure
authorization from the Bankruptcy Court in the exercise of any power
conferred upon him by this Agreement.

     4.6       Fees and Expenses. On or before the Effective Date, the Debtor
shall fund the Liquidating Trust in accordance with the terms of the Plan in an
amount deemed by the Debtor to be sufficient to pay the fees and expenses of
the Liquidating Trustee and the Liquidating Trustee Professionals. Except as
otherwise provided in the Plan, compensation of the Liquidating Trustee and
the costs and expenses of the Liquidating Trustee and the Liquidating Trust
(including, without limitation, professional fees and expenses) shall be paid (a)
to the extent related to the administration, preservation, maintenance or
liquidation of Assets, from the Net Proceeds of the liquidation of such Assets or
the Assets themselves. The reasonable fees and expenses of the Liquidating
Trustee or the Liquidating Trustee Professionals shall be paid as necessary to
discharge the Liquidating Trustee’s duties under the Plan and the Liquidating
Trust Agreement. In the event of a dispute with respect to the fees and
expenses of the Liquidating Trustee or the Liquidating Trustee’s
Professionals, the undisputed portion of such fees and expenses may be paid
pending the resolution of the disputed portion of such fees and expenses, which
payment shall not require an order of the Bankruptcy Court approving such
payment. The Liquidating Trustee is entitled to deduct all fees and expenses
reasonably incurred by the Liquidating Trustee and/or the Liquidating
Trustee’s Professionals in administering, preserving, maintaining or
liquidating Assets from the Net Proceeds of such Assets prior to making any
Distribution of such proceeds under the Plan. The payment of fees and
expenses of the Liquidating Trustee and the Liquidating Trustee’s
Professionals shall be made in the ordinary course of business and shall not be
subject to the approval of the Bankruptcy Court.

     4.7       Retention of Professionals and Compensation Procedure. On and
after the Effective Date, the Liquidating Trustee may engage such
professionals and experts as may be deemed necessary and appropriate by the
Liquidating Trustee to assist the Liquidating Trustee in carrying out the
provisions of the Plan and this Agreement. For services performed from and
after the Effective Date, Liquidating Trustee Professionals shall receive
compensation and reimbursement of expenses in a manner to be determined by


                                                                                    49
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020      Page 50 of 54




the Liquidating Trustee. Mr. McClarty (and to the extent required based on
conflicts, his designee) is authorized to retain and shall engage the services of
Steinberg Shapiro & Clark, Robert Bassel, and any other professional he
deems prudent, for the prosecution of Causes of Action, Avoidance Actions and
Claims resolution and objections, and for all other services required hereunder.

       4.8   Liquidating Trustee Indemnification. In addition to any
indemnification provided for under the Plan, the Liquidating Trust shall
indemnify, hold harmless and reimburse the Liquidating Trustee and his agents
against and from any and all loss, liability, expense or damage which either may
incur or sustain, in good faith and without fraud, willful misconduct or gross
negligence, in the exercise and performance of any of their powers and duties
under this Agreement, or for any act or omission in connection with, or arising
out of, administration of the Plan or the property to be distributed under the
Liquidating Trust, except for gross negligence or willful misconduct.

     4.9 Conflicting Claims. In the event the Liquidating Trustee becomes aware
of any disagreement or conflicting claims with respect to the Liquidating Trust
Assets, or if any Liquidating Trustee in good faith is in doubt as to any action
which should be taken under this Agreement, the Liquidating Trustee shall have
the absolute right at his election to do any or all of the following:

               (a) To the extent of such disagreement or conflict, or to the
    extent deemed by him necessary or appropriate in the light of such
    disagreement or conflict, withhold or stop all further performance under
    this Agreement (save and except for the safekeeping of the Liquidating
    Trust Assets) until the Liquidating Trustee is satisfied that such
    disagreement or conflicting claims have been fully and finally resolved; or

                  (b) file a suit in interpleader or in the nature of interpleader in
    the Bankruptcy Court and obtain an order requiring all persons and parties
    involved to litigate in the Bankruptcy Court their respective claims arising
    out of or in connection with this Agreement; or

               (c) file any other appropriate motion for relief in the
    Bankruptcy Court.

     4.10 Successor Liquidating Trustee. In the event that a Liquidating Trustee
resigns or otherwise ceases to serve as Liquidating Trustee, a successor
Liquidating Trustee shall be designated. A Liquidating Trustee may resign upon
written notice, which resignation shall become effective upon the selection of a
successor Liquidating Trustee, and the acceptance by the successor Liquidating
Trustee of its appointment as Liquidating Trustee. Any successor Liquidating
Trustee shall be subject to the same qualifications and shall have the same
rights, powers, duties and discretion, and otherwise be in the same position, as



                                                                                        50
          Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020    Page 51 of 54




the originally named Liquidating Trustee. Wherever reference is made in this
Agreement to the Liquidating Trustee, the same shall be deemed to refer to the
successor Liquidating Trustee acting hereunder from time to time. The
Successor Liquidating Trustee may be chosen by the Liquidating Trustee or
appointed by the Bankruptcy Court.

            4.11 Records. The Liquidating Trustee shall maintain good and
sufficient books and records of account relating to the Liquidating Trust Assets
and the management thereof, all transactions undertaken by the Liquidating
Trustee, all expenses incurred by or on behalf of the Liquidating Trust and all
distributions either contemplated or effectuated under the Plan or this
Agreement.

           4.12 omitted

                                   ARTICLE V
                                MISCELLANEOUS

             5.1   Applicable Law. The Liquidating Trust created herein shall
be construed, regulated and administered under the laws of the State of
Michigan and the United States of America, including the Bankruptcy Code.

            5.2    Headings. The enumerated headings contained in this
Agreement are for the convenience of reference only and are not intended to
have any substantive significance in interpreting the same.

              5.3 Partial Invalidity. If any provision of this Agreement shall
for any reason be held invalid or unenforceable by any bankruptcy court,
governmental agency or arbitrator of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

               5.4 Entire Agreement. This Agreement (including the recitals),
together with the Plan, the Confirmation Order and the documents referred to
therein, constitute the entire agreement by and among the parties and there
are no representations, warranties, covenants or obligations except as set forth
herein and in the Plan. This Agreement supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions
written or oral, of the parties hereto, relating to any transaction contemplated
hereunder. Except as otherwise specifically provided herein, nothing in this
Agreement is intended or shall be construed to confer upon or give any person
other than the parties hereto and the Liquidating Trust Beneficiaries any
rights or remedies under or by reason of this Agreement.




                                                                                   51
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020     Page 52 of 54




               5.5 Notices. Any notice or other communication by the
Liquidating Trustee to any of the Liquidating Trust Beneficiaries shall be
deemed to have been sufficiently given, for all purposes, when mailed by first-
class mail, postage prepaid, or transmitted by hand delivery, and addressed to
such beneficiary at its address as shown in the records of the Liquidating
Trustee. Any notice or other communication which may be or is required to be
given, served or sent to the Liquidating Trust shall be in writing and shall be
mailed by first-class mail, postage prepaid, or transmitted by hand delivery,
addressed to: Chhatrala Grand Rapids, LLC; and Bhogal Enterprises, LLC
Liquidating Trust, Attn: Homer McClarty, Morgan & McClarty, 19785 West
Twelve Mile Road, #331. Southfield, Michigan 48076. Each of the beneficiaries
and the Liquidating Trustee may designate by notice in writing, a new address
to which any notice, demand, request or communication may thereafter be so
served or sent. Each notice, demand, request or communication which shall be
mailed or delivered in the manner described above shall be deemed sufficiently
given, served, sent and received for all purposes, three days after it is deposited
in the U.S. mail as described above or at such time as it is delivered to the
addressee, whichever is earlier.

               5.6 Tax Identification Numbers. The Liquidating Trustee may
require any of the Liquidating Trust Beneficiaries to furnish to the Liquidating
Trustee its employer or taxpayer identification number as assigned by the
Internal Revenue Service and the Liquidating Trustee may condition any
distribution to any of the Liquidating Trust Beneficiaries upon receipt of such
identification number.

               5.7 Waiver. No failure or delay of any party to exercise any
right or remedy pursuant to this Agreement shall affect such right or remedy
or constitute a waiver by such party of any right or remedy pursuant thereto.
Resorting to one form of remedy shall not constitute a waiver of alternative
remedies.

               5.8   Tax Treatment and Obligation to File Returns. It is
intended that the Liquidating Trust be classified for federal income tax
purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of
the Treasury Regulations. The Liquidating Trust shall be considered a
“grantor” trust, and the Liquidating Trust Beneficiaries shall be treated as the
grantors and deemed owners of the Liquidating Trust. The Liquidating Trustee
shall file tax returns for the Liquidating Trust as a grantor trust pursuant to
section 1.671-4(a) of the Treasury Regulations. As a grantor trust, the
Liquidating Trust shall not have any separate liability for federal income taxes
relating to or arising from, the conveyance, preservation or liquidation of
Liquidating Trust Assets. However, if it is later determined that a tax liability
of the Liquidating Trust arises, the Liquidating Trustee shall be responsible
for withholding all taxes required by law, and shall timely file all required


                                                                                      52
          Case:19-03908-jtg    Doc #:345 Filed: 04/23/2020    Page 53 of 54




federal, state or local tax returns, including information reporting returns, and
shall promptly pay all taxes determined to be due. If it is determined that any
taxes are owed by the Liquidating Trust, the Liquidating Trustee may pay
from the Liquidating Trust Assets any such tax liability arising out of the
operations of the Liquidating Trust or ownership of Liquidating Trust Assets.
The Liquidating Trust may establish a reserve sufficient to pay any accrued or
potential tax liability arising out of the operations of the Liquidating Trust or
ownership of Liquidating Trust Assets. Notwithstanding anything herein to
the contrary, in calculating and making the payments due to Allowed Claims
under the Plan, the Liquidating Trustee shall be authorized to deduct from
such payments any necessary withholding amount.

              5.9    Tax Treatment of Transfer of Assets to the Liquidating
Trust. For federal income tax purposes, the transfer of Liquidating Trust
Assets to the Liquidating Trust will be treated as a deemed transfer to the
Liquidating Trust Beneficiaries for all purposes of the Tax Code (e.g., Section
61 (a)(12), 483, 1001, 1010, and 1274) followed by a deemed transfer by such
beneficiaries to the Liquidating Trust.

             5.10 Valuation of Transferred Assets. The Liquidating Trustee
shall value the property transferred to the Liquidating Trust and notify in
writing the Liquidating Trust Beneficiaries of such valuations, and thereafter
the Liquidating Trustee and the Liquidating Trust Beneficiaries shall be
consistent in the use of such valuations for all applicable reporting purposes,
including for all federal income tax purposes.

             5.11 Relationship to Plan. The principal purpose of the Agreement
is to aid in the implementation of the Plan, and therefore, this Agreement
incorporates by reference and is subject to the provisions of the Plan in all
respects. In the event of a conflict between the terms and provisions of the
Agreement and the terms and provisions of the Plan, the terms and provisions
of the Plan shall control. Distributions shall be made as required by the
Bankruptcy Code and the Debtor’s plan and Order confirming plan. In the
event of conflict, the Order confirming Plan shall control over the Plan.

           5.12 Intent of Parties to Establish Trust. This Agreement is not
intended to create and shall not be interpreted as creating, a corporation,
association, partnership, or joint venture of any kind for purposes of federal
income tax or any other purpose.




                                                                                    53
         Case:19-03908-jtg   Doc #:345 Filed: 04/23/2020   Page 54 of 54




          IN WITNESS WHEREOF, the undersigned has caused this
instrument to be executed as of the day and year first above written.


    CHHATRALA GRAND RAPIDS, LLC
    and BHOGAL ENTERPRISES, LLC



    By:____________________________



    LIQUIDATING TRUSTEE



    By:____________________________




                                                                           54
